Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 1 of 77 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA


 Richard Barton, Joanna M. Riedl,
 Nicholas W. Hamilton, David
 Hornblower and Carla Tomlinson

            Plaintiffs,

            Vs.

 LVI Global, LLC, d/b/a Las Vegas
 Institute, Steve Galella, D.D.S.,
 OrthoMatrix Corp., Inc., also d/b/a                     CASE NO: 1:21-CV-2256
 Facial Beauty Institute, and John’s
 Dental Laboratory, Inc.

            Defendants.



                                    PLAINTIFFS’ COMPLAINT

        Plaintiffs Richard Barton, Joanna M. Riedl, Nicholas W. Hamilton, David Hornblower,

and Carla Tomlinson, by and through their undersigned counsel, by way of Complaint against

LVI Global, LLC d/b/a Las Vegas Institute (“LVI”), John’s Dental Laboratory, Inc. (“John’s

Dental”), Steve Gallella, D.D.S., and OrthoMatrix Corp, Inc., also d/b/a as Facial Beauty

Institute (“FBI”), hereby allege as follows:

                                               PARTIES

        1.        Plaintiff Richard Barton is an individual and citizen of California, residing at 500

West Middlefield Rd., #79, Mountain View, California. His claims arise from the laws of

Indiana and California.




                                                   -1-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 2 of 77 PageID #: 2




         2.     Plaintiff Joanna Riedl is an individual and citizen of Canada, with an address at

1241 Winding Trail, Mississauga, Ontario, Canada. Her claims arise from the laws of Indiana

and Alberta and Ontario, Canada.

         3.     Plaintiff Nicholas W. Hamilton is an individual and citizen of Virginia with an

address at 3143 Jupiter Lane, Falls Church, Virginia. His claims arise from the laws of Indiana

and Virginia.

         4.     Plaintiff David Hornblower is a citizen of Canada with an address at 1260 Glen

Douglas Drive, Sarnia, Ontario, Canada. His claims arise from the laws of Indiana and Ontario,

Canada.

         5.     Plaintiff Carla Tomlinson is an individual and citizen of Australia with an address

at 140 Patricks Road, Arana Hill, Queensland, Australia. Her claims arise from the laws of

Indiana and Queensland, Australia.

         6.     At all times relevant, defendant LVI was a Nevada limited liability company and

a citizen of Nevada with a principal place of business located at 1401 Hillshire Dr. in Las Vegas,

Nevada 89134.

         7.     At all times relevant, defendant John’s Dental was an Indiana Corporation and

citizen of Indiana with a principal place of business at 423 South 13th Street in Terre Haute,

Indiana, 47807.

         8.     At all relevant times, defendant Dr. Steve Galella, D.D.S. (“Dr. Galella) was an

individual and a citizen of Tennessee residing at 997 Eastwood Terrace, Collierville, Tennessee

38017.

         9.     At all relevant times, defendant OrthoMatrix Corp., Inc. (“OrthoMatrix”), d/b/a

Facial Beauty Institute (“FBI”) and d/b/a as OrthoLogic, was a foreign corporation organized




                                                -2-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 3 of 77 PageID #: 3




under the laws of the State of Tennessee, and a citizen of Tennessee, with a principal place of

business at 875 West Poplar Avenue, Suite 16, Collierville, Tennessee 38017. FBI is a wholly

owned division and/or tradename of defendant OrthoMatrix.

                                   PERSONAL JURISDICTION

        10.      This Court's jurisdiction is based upon diversity of citizenship as set forth in 28

U.S.C. Section 1332 in that all of the plaintiffs are citizens of different states than each of the

defendants.

        11.      The amount in controversy is in excess of Seventy-Five Thousand Dollars

($75,000.00) per plaintiff.

        12.     Pursuant to 28 U.S.C. 1391, venue is properly laid in this district because a

substantial part of the transactions and issues giving rise to plaintiffs’ claims occurred in this

judicial district.

        13.      This Court has personal jurisdiction over John’s Dental because John’s Dental is

an Indiana Corporation.

        14.      This Court has personal jurisdiction over the remaining defendants because they

regularly conducted business in Indiana with specific connection to the manufacturing,

marketing and sale of the device at issue in this complaint and the claims of plaintiffs.

                                               VENUE

        15.      Venue is proper in this district because a substantial part of the events or

omissions giving rise to the claim occurred in Indiana and because John’s Dental is an Indiana

entity with a principal place of business in Terre Haute, Indiana.




                                                  -3-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 4 of 77 PageID #: 4




                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                                   NATURE OF THE ACTION

        16.    This is an action for money damages for personal injury suffered by the plaintiffs

as the result of the installation of a dental appliance which defendants designed, manufactured

and marketed despite no scientific or clinical basis to prove it was either safe or effective.

        17.    The appliance, known as an “Anterior Growth Guidance Appliance” (“AGGA”)

was manufactured, designed, and marketed as a proven means of correcting dental, facial and

airway abnormalities in lieu of complex jaw surgery.

        18.    Defendants promoted AGGA, taught dentists how it allegedly functioned, and

prepared AGGA treatment plans for dentists, claiming that AGGA causes three-dimensional

changes in the nasomaxillary complex of adults, including growing/advancing/remodeling the

maxilla to move forward horizontally over time by as much or more than 10 mm, through a

process of mechanical force and new bone deposition resulting from stimulation of a nerve in the

palate, and that it was a reasonable alternative to jaw surgery.

        19.    Plaintiffs allege that these claims are false, and are contrary to medical science;

that instead AGGA works to push the upper teeth out of their housing in the alveolar bone, that it

causes no new bone growth, that it is not a reasonable alternative to jaw surgery, and that it

presents a risk of serious and permanent harm.

        20.    As a result of the fact that AGGA as negligently designed and manufactured was

not reasonably safe and was unreasonably dangerous, the promotion and teaching of AGGA

involving false representations to dentists including plaintiffs’ dentists, the creation of a

treatment plan utilizing a product that is unreasonably dangerous, the failure to warn plaintiffs

and/or their dentists about the actual risks of AGGA, and the installation of AGGA in plaintiffs

have caused plaintiffs to sustain significant and permanent damage to their teeth and face,



                                                 -4-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 5 of 77 PageID #: 5




economic loss, disfigurement, embarrassment, loss of enjoyment of life, and physical and mental

pain and suffering.

                                        FACTS ALLEGED

                                       HISTORY OF AGGA

        21.      At all times relevant to the case, Dr. Galella was a general dentist duly licensed by

the State of Tennessee and a diplomate of an organization called the International Board of

Orthodontics.

        22.      Prior to January 2018, Dr. Galella designed the dental appliances called AGGA

and the Controlled Arch system of brackets and wires (“CAB”).

        23.      Prior to 2010, Dr. Galella founded FBI, and at all times relevant to the Complaint

Dr. Galella and FBI shared office space in Tennessee, along with OrthoMatrix.

        24.      Prior to 2010, FBI became an unincorporated division and/or trade name of

OrthoMatrix.

        25.      At all times relevant to the Complaint, LVI claimed to be “an international

institution dedicated to the progress of the dental profession through the integration of

comprehensive diagnosis, contemporary techniques and technology.”

        26.      At all times relevant to the Complaint, LVI further claimed that the “continuing

education offered at LVI is designed to improve the lives of patients and enhance professional

satisfaction.”

        27.      At all times relevant to the Complaint, Dr. Galella was an officer of, employed by

and working in furtherance of the business of, and/or acted as agent of, FBI and, therefore of

OrthoMatrix.




                                                  -5-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 6 of 77 PageID #: 6




        28.       At all times relevant to the Complaint, LVI, OrthoMatrix, through its division

FBI, and Dr. Galella, offered and taught courses to dentists on the use and alleged safety and

efficacy of AGGA and CAB.

        29.       At all times relevant to the Complaint, OrthoMatrix claimed to be, inter alia, a

research organization conducting research in various fields including biological mechanisms that

cause craniofacial growth in adults.

        30.       At all times relevant to the Complaint, OrthoMatrix, through its unincorporated

division or trade name FBI and/or through another unincorporated division or tradename of

OrthoMatrix called OrthoLogic, maintained a program that purported to analyze patients’

dental/cranio maxillofacial condition using “radiologists” and “experts” to determine whether

said patients were appropriate candidates for AGGA/CAB treatment, and prepare AGGA and

CAB treatment plans for such patients with comprehensive instructions that were alleged to be

specific and customized for each patient (“the program”).

        31.       Prior to 2010 and at all times relevant to the Complaint, Dr. Galella, LVI, and

OrthoMatrix made certain representations (“the representations”) to dentists throughout the

world, including the dentists who treated the plaintiffs, that:

                 a.      AGGA is a device that causes three-dimensional changes in the

       nasomaxillary complex of adults, including growing/advancing/remodeling the maxilla to

       move forward horizontally over time by as much or more than 10 mm;

                 b.      AGGA causes these nasomaxillary changes in adults through a process of

       mechanical force and new bone deposition resulting from stimulation of a nerve in the

       palate;

                 c.      as the maxilla moves forward, upper teeth move with it;




                                                  -6-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 7 of 77 PageID #: 7




                d.      by adhering bite plates to the lower molars, the lower jaw moves forward

       as the upper jaw moves forward;

                e.      the movement of the jaws has the effect of opening the airway, and

       moving the jaws into a position more natural for the user’s face;

                f.      AGGA is reasonably safe for installation into dental patients’ mouths;

                g.      AGGA can be utilized as a substitute for jaw surgery.

          32.    Prior to 2010 and at all times relevant to the Complaint, Dr. Galella, LVI, and

OrthoMatrix, made additional representations to dentist throughout the world, including to

dentists treating plaintiffs, that, once AGGA causes the desired maxilla and mandible position to

be obtained, and AGGA was then removed, CAB could be used to make relatively minor

adjustments in order to guide all teeth to their proper positions, as well as to widen the dental

arches.

          33.    The representations, made prior to 2010 and at all times relevant to the Complaint

by Dr. Galella, LVI, and OrthoMatrix, were made for the purpose of, inter alia, causing dentists

to promote AGGA and CAB to consumers.

          34.    Neither AGGA nor CAB have ever been submitted to the Federal Drug

Administration, or any other government agency, for approval, and they have never been

approved by any governmental agency for use in the United States.

          35.    Dr. Galella, LVI, and OrthoMatrix, knew or should have known that the

representations were unproven, not supported by medical knowledge or science, and were false

and materially misleading, and that:

                a.      AGGA is not a device that can cause changes in the nasomaxillary

       complex of adults;




                                                 -7-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 8 of 77 PageID #: 8




                b.      AGGA is not a device that mechanically causes the maxilla of an adult to

       move forward horizontally over time as much or more than 10 mm;

                c.      AGGA does not stimulate new bone growth resulting in changes to the

       nasomaxillary complex of an adult;

                d.      AGGA does not move the maxilla; instead, it pushes certain of the upper

       teeth forward over time within the alveolar bone which is attached to the maxilla;

                e.      as AGGA pushes the upper teeth forward, the teeth are pushed out of their

       proper position within the alveolar bone, causing the teeth to flare out, damaging the roots

       of the teeth and gums, and causing damage to and loss of alveolar bone that holds the

       teeth;

                f.      AGGA does not open a user’s airway;

                g.      AGGA is unreasonably dangerous to patients in whom it is installed, and

       is not reasonably safe for use by such patients; and,

                h.      AGGA is not a substitute for jaw surgery.

        36.      At all times relevant to the Complaint, John’s Dental was in the business of, inter

alia, manufacturing, selling and putting into the stream of commerce, dental appliances including

but not limited to AGGA and CAB, and was bound to anticipate that their products would be,

through dental professionals, presented to the general public for their use, including but not

limited to use by consumers within each state of the United States, Queensland, Australia as well

as the provinces of Alberta and Ontario, Canada.

        37.      At all times relevant to the Complaint, John’s Dental paid a royalty and/or other

fee to both OrthoMatrix and to Galella, or an entity controlled by Galella, for every AGGA

device manufactured and sold by John’s Dental.




                                                 -8-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 9 of 77 PageID #: 9




                              PLAINTIFF RICHARD BARTON

        38.    Prior to September 2018, dentist Dr. Stephanie Loller (“Dr. Loller”) of Inspira

Advanced Dentistry in California took a course in the use, safety and efficacy of AGGA at the

campus of LVI in Las Vegas, Nevada (“the course”).

        39.    On information and belief, Dr. Loller paid LVI for the course, and the course was

approved by LVI and taught by an LVI-approved instructor.

        40.    During the teaching of the course, the agent, servant or employee of LVI who

taught it made various representations about the safety and efficacy of AGGA, which

representations included those set forth above and which were unproven, not supported by

medical knowledge or science, untested by any clinical trial, unsupported by peer-reviewed

literature, and which were false and materially misleading.

        41.    On information and belief, the course, which lasted approximately 2.5 days,

largely or completely comprised the extent of Dr. Loller’s training concerning AGGA and CAB.

        42.    Prior to September 2018, Mr. Barton sought treatment from Dr. Loller for

obstructive sleep apnea (“OSA”), and Dr. Loller prescribed treatment with an AGGA device for

the purpose of opening his airway and alleviating his symptoms.

        43.    At no time did LVI ever warn Dr. Loller or Mr. Barton that AGGA was unproven,

was not supported by scientific or medical knowledge, was not reasonably safe, was

unreasonably dangerous, was not efficacious, and presented a risk of serious and permanent

injury to consumers.

        44.    Prior to September 2018, Dr. Loller consulted with OrthoMatrix, through Dr.

Galella and others, in regard to whether Mr. Barton was an appropriate candidate for AGGA and

CAB, and for the purpose of establishing an AGGA and CAB treatment plan.




                                               -9-
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 10 of 77 PageID #: 10




        45.     More specifically, prior to September 2018, on information and belief, Dr. Loller

submitted a questionnaire and dental records concerning Mr. Barton to OrthoMatrix’s Total

Diagnostics internet portal, and thereafter and as a result, OrthoMatrix, through Dr. Galella and

others, produced an AGGA/CAB treatment plan for Mr. Barton (“the treatment plan”) and

otherwise represented to Dr. Loller and to Mr. Barton that AGGA and CAB were appropriate

treatments for Mr. Barton.

        46.     Prior to September 2018, Dr. Loller, on information and belief in reliance on

advice, instruction and guidance provided by OrthoMatrix, Dr. Galella, and LVI, submitted

information and/or specifications to John’s Dental concerning Mr. Barton and did place an order

for an AGGA appliance to be manufactured by John’s Dental for the specific use by Mr. Barton.

        47.     Prior to September 2018, John’s Dental did manufacture an AGGA appliance for

use by Dr. Loller for installation in Mr. Barton’s mouth, did place it in the stream of commerce

and did sell that appliance to Dr. Loller, who was then within the State of California; John’s

Dental knew at the time it was placed into the stream of commerce that it would be installed in a

member of the public, and specifically that Dr. Loller would install it in Mr. Barton.

        48.     At the time of sale of the AGGA to Dr. Loller, John’s Dental impliedly warranted

and represented that the AGGA was fit, capable and suitable for the ordinary purposes for which

it was intended, that it was fit for the specific purpose for which it was sold to Dr. Loller, that it

had no design defects, that it was of merchantable quality, and that it was safe and not

unreasonably dangerous.

        49.     Mr. Barton reasonably relied upon the implied warranties of John’s Dental, as

well as on its skill and judgment.




                                                 - 10 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 11 of 77 PageID #: 11




        50.    Prior to the AGGA being placed into the stream of commerce and sold to Dr.

Loller for use on Mr. Barton, Dr. Galella did inspect and examine photographs of that AGGA

device and of a mold of Mr. Barton’s teeth, and pronounced the AGGA fit to be used.

        51.    At the time of the sale of the AGGA to Dr. Loller, the AGGA was inherently

defective by virtue of its design, was not fit for its intended purpose nor for the specific purpose

for which it was sold for installation in Mr. Barton’s mouth; it was not of merchantable quality,

was not reasonably safe, was unreasonably dangerous and defective, all at the time it left the

possession, custody and control of John’s Dental, for reasons that include but are not limited to:

              a.       AGGA as designed, manufactured and sold was not based on valid

       scientific principles, and in an adult does not change the nasomaxillary complex in three,

       or any, dimensions, does not stimulate new bone growth, does not move the maxilla

       forward horizontally by as much or more than 10 mm, does not open a user’s airway, is in

       no way a substitute for jaw surgery;

              b.       there is no scientifically valid method of moving an adult maxilla forward

       more than a de minimis amount without jaw surgery, and there is no alternative design of

       AGGA or any of its components that could have over-ridden scientific principles of

       physiology and anatomy;

              c.       the design defect of the AGGA was not in any particular component part;

       but instead was that neither AGGA nor any appliance can possibly do what AGGA claims

       to have been designed to do;

              d.       that AGGA is unreasonably dangerous in that, rather than move the

       maxilla, it pushes the upper teeth forward and out of their proper position within the




                                                - 11 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 12 of 77 PageID #: 12




       alveolar bone, causing the teeth to flare out, damaging the roots of the teeth and gums, and

       causing damage to and loss of alveolar bone that holds the teeth;

              e.       as AGGA creates substantial risk of harm, and no product can perform the

       function that it was designed to perform;

              f.       John’s Dental failed to warn Mr. Barton’s dentist or anyone else of the

       defects, deficiencies and dangers of AGGA as set forth in subparts a-e above; and,

              g.       At the time that John’s Dental manufactured, placed into the stream of

       commerce and sold to Dr. Loller the AGGA appliance for Mr. Barton, that appliance was

       not reasonably safe, was not minimally safe for its expected purpose, and was dangerous

       to the extent beyond which would be contemplated by the ordinary dentist or consumer

       who purchases or uses it, with the ordinary knowledge common to such dentists or users.

        52.    At all times relevant to the Complaint, had Mr. Barton been warned of the defects

and deficiencies of AGGA as described above, he would not have embarked on any course of

treatment using AGGA.

        53.    At all times relevant to the Complaint, had Dr. Loller been warned by any of the

defendants of the defects and deficiencies of AGGA as described above then, on information and

belief, she would not have embarked on any course of treatment of Mr. Barton using AGGA.

        54.    At all times relevant to the Complaint, Mr. Barton would not by exercise of

ordinary and reasonable care have discovered the defects and deficiencies of AGGA as described

above nor perceived its danger.

        55.    By the summer of 2020, Mr. Barton became aware that the AGGA device that had

been installed in him was causing severe and permanent injury, and he had the device removed.




                                               - 12 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 13 of 77 PageID #: 13




        56.    At all times relevant to the Complaint, Dr. Galella, LVI and OrthoMatrix,

engaged in consumer-related conduct that was materially misleading in that: 1) each of them

made material misrepresentations to dentists through the course and other courses, and through

website marketing to both dentists and consumers, to the effect that AGGA was safe and

efficacious and was a reasonable and functionally effective alternative to jaw surgery that would

create more than de minimis movement of the human maxilla; 2) such material

misrepresentations were made with the knowledge and expectation that those dentists would

advertise and otherwise offer AGGA as a safe and efficacious treatment alternative to

consumers, including but not limited to consumers in the State of California including Mr.

Barton; and, 3) such material misrepresentations were made with the knowledge and expectation

that members of the general public would ask dentists for AGGA and/or otherwise accept AGGA

as a safe and efficacious treatment alternative to jaw surgery, consumers, including but not

limited to consumers in the State of California including Mr. Barton.

        57.    As a result of the installation and use of the AGGA appliances, Mr. Barton has

been caused to suffer significant and permanent injury and damage, including but not limited to:

degradation and loss of alveolar bone; gum recession; exposure of tooth roots; pain; economic

loss related to the cost of said worthless and harmful AGGA treatment; prolonged suffering from

OSA as a result of being induced to avoid seeking proper treatment for it; and other injury and

damage.

        58.    Mr. Barton at all times relevant to the Complaint acted reasonably, and nothing he

did or failed to do caused or contributed to cause his injuries.




                                                - 13 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 14 of 77 PageID #: 14




                                              COUNT I:

                     Product Liability-Negligence Against Defendant Dr. Galella

          59.    Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the complaint as if specifically affirmed and alleged herein.

          60.    Defendant Dr. Galella was negligent in that, inter alia, he:

                a.        negligently designed the AGGA devices that were installed in Mr. Barton,

         when he knew or should have known that AGGA devices were unproven, were neither

         safe nor efficacious, the principles upon which AGGA allegedly functioned were not

         supported by and were in contravention of medical knowledge and science, it was

         unreasonably dangerous and that it could and foreseeably would cause the type of injury

         and damage suffered by Mr. Barton.

          61.    Dr. Galella acted with reckless disregard for the safety of others, including Mr.

Barton.

          62.    As a direct and proximate result of the negligence of Dr. Galella, and his reckless

disregard for the safety of others including Mr. Barton, Mr. Barton has been substantially and

permanently injured and damaged as outlined above.

          WHEREFORE, plaintiff Robert Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars against defendant Dr. Steve Galella, D.D.S., plus interest and

costs.

                                              COUNT II:

                                 Negligence Against Defendant LVI

          63.    Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the complaint as if specifically affirmed and alleged herein.

          64.    LVI was negligent in that, inter alia, it:



                                                  - 14 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 15 of 77 PageID #: 15




              a.       negligently taught or caused to be taught the course to Mr. Barton’s

       dentist, informing her and others that the AGGA device was safe and efficacious when it

       knew or should have known that the device was unproven, it was neither safe nor

       efficacious, the principles upon which it allegedly functioned were not supported by and

       were in contravention of medical knowledge and science, it was unreasonably dangerous

       and that it could and foreseeably would cause the type of injury and damage suffered by

       Mr. Barton;

              b.       marketed AGGA to Mr. Barton and to dentists and consumers throughout

       the world, as a product that was safe and efficacious when it knew or should have known

       that the device was unproven, it was neither safe nor efficacious, the principles upon

       which it allegedly functioned were not supported by and were in contravention of medical

       knowledge and science, it was unreasonably dangerous and that it could and foreseeably

       would cause the type of injury and damage suffered by Mr. Barton; and,

              c.       negligently failed to warn dentists to whom it taught or caused to be taught

       the course that the device was unproven, it was neither safe nor efficacious, the principles

       upon which it allegedly functioned were not supported by and were in contravention of

       medical knowledge and science, it was unreasonably dangerous and that it could and

       foreseeably would cause the type of injury and damage suffered by Mr. Barton.

        65.    LVI acted with reckless disregard for the safety of others, including Mr. Barton.

        66.    As a direct and proximate result of the negligence of LVI, and its reckless

disregard for the safety of others including Mr. Barton, Mr. Barton has been substantially and

permanently injured and damaged as outlined above.




                                               - 15 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 16 of 77 PageID #: 16




          WHEREFORE, plaintiff Robert Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant LVI, plus interest and costs.

                                             COUNT III:

                Negligence Against Defendant Orthomatrix And Defendant Galella

          67.    Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the complaint as if specifically affirmed and alleged herein.

          68.    OrthoMatrix was negligent in that, inter alia, it, either directly or by or through its

division or trade name FBI and/or OrthoLogic, negligently produced the treatment plan for Mr.

Barton’s dentist for the installation of an AGGA device on Mr. Barton, when it knew or should

have known that said device was unproven, it was neither safe nor efficacious, the principles

upon which it allegedly functioned were not supported by and were in contravention of medical

knowledge and science, it was unreasonably dangerous and that it could and foreseeably would

cause the type of injury and damage suffered by Mr. Barton.

          69.    OrthoMatrix acted with reckless disregard for the safety of others, including Mr.

Barton.

          70.    Galella was negligent in that, inter alia, he negligently produced the treatment

plan for Mr. Barton’s dentist for the installation of an AGGA device on Mr. Barton, when it

knew or should have known that the device was unproven, it was neither safe nor efficacious, the

principles upon which it allegedly functioned were not supported by and were in contravention

of medical knowledge and science, it was unreasonably dangerous and that it could and

foreseeably would cause the type of injury and damage suffered by Mr. Barton.

          71.    Galella acted with reckless disregard for the safety of others, including Mr.

Barton.




                                                  - 16 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 17 of 77 PageID #: 17




         72.     As a direct and proximate result of the negligence of OrthoMatrix and Dr. Galella,

and their reckless disregard for the safety of others including Mr. Barton, Mr. Barton has been

substantially and permanently injured and damaged as outlined above.

         WHEREFORE, plaintiff Robert Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant Orthomatrix Corp., Inc., and

defendant Galella, plus interest and costs.

                                              COUNT IV:

            Product Liability-Breach Of Warranties Against Defendant John’s Dental

         73.     Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the complaint as if specifically affirmed and alleged herein.

         74.     At the time that the AGGA devices that were sold to Mr. Barton’s dentist last left

the possession, custody or control of John’s Dental, the devices were inherently defective by

virtue of its design, were not fit for their intended purpose nor for the specific purpose for which

they were sold for installation in Mr. Barton’s mouth, were not of merchantable quality, were not

reasonably or minimally safe, and were unreasonably dangerous and defective, all at the time

each left the possession, custody and control of John’s Dental, for reasons that were described

above.

         75.     There is no alternative design of AGGA or any of its components that could have

over-ridden scientific principles of physiology and anatomy such that it would perform the

function or functions for which it was designed.

         76.     When used for the purpose for which it was intended, AGGA presents a risk of

serious and permanent injury when used as intended by the designer, manufacturer and seller.




                                                - 17 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 18 of 77 PageID #: 18




        77.    As a result of the foregoing, John’s Dental was in breach of the implied

warranties of merchantability and fitness for a particular purpose in regard to the aforesaid

AGGA devices sold to Mr. Barton’s dentist and installed in Mr. Barton’s mouth.

        78.    Mr. Barton relied on the aforementioned implied warranties in agreeing to the

installation of the AGGA devices.

        79.    As a direct and proximate result of those breaches of implied warranties,

separately and together, Mr. Barton has been substantially and permanently injured and damaged

as outlined above.

        WHEREFORE, plaintiff Robert Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.

                                           COUNT V:

              Product Liability-Strict Liability Against Defendant John’s Dental

        80.    Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the complaint as if specifically affirmed and alleged herein.

        81.    At the time the AGGA devices were sold by to John’s Dental to Mr. Barton’s

dentist, the devices were not reasonably safe, were defectively designed and in a condition not

reasonably contemplated by Mr. Barton, the ultimate user, including for the reasons that the

function for which they were designed was not possible to achieve and was in contravention of

principles of physiology and anatomy, and carried substantial risk of serious injury.

        82.    At the time the AGGA devices were sold by John’s Dental to Mr. Barton’s

dentist, there was no alternative design available to achieve the design function of the products,




                                               - 18 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 19 of 77 PageID #: 19




as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        83.    At the time the AGGA devices were sold by John’s Dental to Mr. Barton’s

dentist, the products posed a substantial likelihood of harm to Mr. Barton or any other user and

were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,

including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Mr. Barton as a result of the use of the product.

        84.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        85.    The defective design of the AGGA devices installed in Mr. Barton’s mouth was

the sole and/or substantial cause and/or factor in bringing about his injuries or damages.

        WHEREFORE, plaintiff Robert Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.

                                           COUNT VI:

               Product Liability- Negligence Against Defendant John’s Dental

        86.    Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        87.    At the time the AGGA devices were sold by to John’s Dental to Mr. Barton’s

dentist John’s Dental knew or should have known that the devices were not reasonably safe,




                                                - 19 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 20 of 77 PageID #: 20




were negligently designed and in a condition not reasonably contemplated by Mr. Barton, the

ultimate user, including for the reasons that the function for which they were designed was not

possible to achieve and was in contravention of principles of physiology and anatomy, and the

devices carried substantial risk of serious injury.

        88.    At the time the AGGA devices were sold by John’s Dental to Mr. Barton’s

dentist, there was no alternative design available to achieve the design function of the products,

as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        89.    At the time the AGGA devices were sold by John’s Dental to Mr. Barton’s

dentist, the products posed a substantial likelihood of harm to Mr. Barton or any other user and

were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,

including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Mr. Barton as a result of the use of the product.

        90.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        91.    The negligent and defective design of the AGGA devices installed in Mr.

Barton’s mouth was the sole and/or substantial cause and/or factor in bringing about his injuries

or damages.




                                                - 20 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 21 of 77 PageID #: 21




        WHEREFORE, plaintiff Richard Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.

                                          COUNT VII:

  California Consumer Legal Remedies Act (“CLRA”) Against Defendant John’s Dental

        92.    Plaintiff Richard Barton reaffirms and realleges each of the above paragraphs of

the complaint as if specifically affirmed and alleged herein.

        93.    California Consumer Legal Remedies Act (“CLRA”), California Civil Code

Section 1750 et seq., makes unlawful any deceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in California.

        94.    John’s Dental has engaged in consumer-oriented conduct that is materially

misleading, in that it has, in the course of marketing AGGA to consumers (including California

consumers) directly, and to dentists (including California dentists) for the purpose of enticing

consumers (including California consumers) to use AGGA, represented falsely that:

              a.       AGGA is a device that mechanically causes the maxilla to move forward

       over time;

              b.       that by touching and thereby stimulating a nerve in the upper palate,

       AGGA causes new bone to grow at the maxillary tuberosity (the most distal aspect of the

       upper jaw) and other places, which in turn causes the maxilla to move forward, effectively

       lengthening the upper jaw;

              c.       that as the maxilla moves forward, upper teeth move with it;

              d.       that by adhering bite plates to the lower molars, the lower jaw moves

       forward as the upper jaw moves forward;




                                               - 21 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 22 of 77 PageID #: 22




               e.      that the movement of the jaws has the effect of opening the airway, and

       moving the jaws into a position more natural for the user’s face;

               f.      is reasonably safe for installation into dental patients’ mouths; and,

               g.      can be utilized as a substitute for jaw surgery.

        95.     These false representations are material in that they go to the essence of the

function of AGGA as claimed by John’s Dental, and their falsity means that the product is

useless.

        96.     AGGA is unreasonably dangerous as designed and manufactured, and can cause

substantial and permanent damage, as set forth above.

        97.     As a direct and proximate result of the material misrepresentations, Mr. Barton

allowed AGGA to be installed in her mouth, and as a result suffered serious and permanent

injury as described above.

        98.     This conduct of John’s Dental has affected and will continue to affect not just Mr.

Barton but also consumers at large within the State of California who seek to reconfigure their

jaws for a host of reasons including resolving issues of insufficient airway, severe dental

crowding, disfigurement of chin or jawline or other reasons.

        99.     This conduct of John’s Dental has also affected and will continue to affect

California dentists who, based on those misrepresentations, will utilize AGGA on California

consumers and thereby visit substantial and permanent injury on such consumers who seek to

reconfigure their jaws for a host of reasons including resolving issues of insufficient airway,

severe dental crowding, disfigurement of chin or jawline or other reasons.

        100.    John’s Dental, through its material misrepresentations, has violated CLRA,

thereby causing Mr. Barton severe and permanent injury and damage as described above.




                                                - 22 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 23 of 77 PageID #: 23




        WHEREFORE, plaintiff Robert Barton demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus treble damages, attorney’s fees interest and costs.

                                 PLAINTIFF JOANNA RIEDL

        101.   Prior to December 13, 2019, dentist Dr. Alex Pavlenko of Edmonton, Alberta,

Canada took a course in the use, safety and efficacy of AGGA at the campus of LVI in Las

Vegas, Nevada (“the course”).

        102.   On information and belief, Dr. Pavlenko paid LVI for the course, and the course

was approved by LVI and taught by an LVI-approved instructor.

        103.   During the teaching of the course, the agent, servant or employee of LVI who

taught it made various representations about the safety and efficacy of AGGA, which

representations included those set forth above and which were unproven, not supported by

medical knowledge or science, untested by any clinical trial, unsupported by peer-reviewed

literature, and which were false and materially misleading.

        104.   On information and belief, the course, which lasted approximately 2.5 days,

largely or completely comprised the extent of Dr. Pavlenko’s training concerning AGGA and

CAB.

        105.   Prior to December 13, 2019, Ms. Riedl, then living in the province of Alberta,

Canada, sought treatment for chronic mouth breathing, headache, fatigue and an underdeveloped

maxilla, and was referred through the LVI website to Dr. Pavlenko; Dr. Pavlenko subsequently

prescribed an AGGA device as treatment for those conditions/symptoms.

        106.   At no time did Dr. LVI ever warn Dr. Pavlenko or Ms. Riedl that AGGA was

unproven, was not supported by scientific or medical knowledge, was not reasonably safe, was




                                               - 23 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 24 of 77 PageID #: 24




unreasonably dangerous, was not efficacious, and presented a risk of serious and permanent

injury to consumers.

        107.    Prior to December 13, 2019, Dr. Pavlenko consulted with OrthoMatrix, through

Dr. Galella and others, in regard to whether Ms. Riedl was an appropriate candidate for AGGA

and CAB, and for the purpose of establishing an AGGA and CAB treatment plan.

        108.    More specifically, prior to December 13, 2019, on information and belief, Dr.

Pavlenko submitted a questionnaire and dental records concerning Ms. Riedl to OrthoMatrix’s

Total Diagnostics internet portal, and thereafter and as a result, OrthoMatrix, through Dr. Galella

and others, produced an AGGA/CAB treatment plan for Ms. Riedl (“the treatment plan”) and

otherwise represented to Dr. Pavlenko and to Ms. Riedl that AGGA and CAB were appropriate

treatments for Ms. Riedl.

        109.    Prior to December 13, 2019, Dr. Pavlenko, on information and belief in reliance

on advice, instruction and guidance provided by OrthoMatrix, Dr. Galella, and LVI, submitted

information and/or specifications to John’s Dental concerning Ms. Riedl and did place an order

for an AGGA appliance to be manufactured by John’s Dental for the specific use by Ms. Riedl.

        110.    Prior to December 13, 2019, John’s Dental did manufacture an AGGA appliance

for use by Dr. Pavlenko for installation in Ms. Riedl’s mouth, did place it in the stream of

commerce and did sell that appliance to Dr. Pavlenko, who was then within the province of

Alberta, Canada, and John’s Dental knew at the time it was placed into the stream of commerce

that it would be installed in a member of the public, and specifically that Dr. Pavlenko would

install it in Ms. Riedl.

        111.    At the time of sale of the AGGA to Dr. Pavlenko, John’s Dental impliedly

warranted and represented that the AGGA was fit, capable and suitable for the ordinary purposes




                                               - 24 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 25 of 77 PageID #: 25




for which it was intended, that it was fit for the specific purpose for which it was sold to Dr.

Pavlenko, that it had no design defects, that it was of merchantable quality, and that it was safe

and not unreasonably dangerous.

         112.    Ms. Riedl reasonably relied upon the implied warranties of John’s Dental, as well

as on its skill and judgment.

         113.    Prior to the AGGA being placed into the stream of commerce and sold to Dr.

Pavlenko for use on Ms. Riedl, Dr. Galella did inspect and examine photographs of that AGGA

device and of a mold of Ms. Riedl’s teeth, and pronounced the AGGA fit to be used on Ms.

Riedl.

         114.    At the time of sale of the AGGA to Dr. Pavlenko, the AGGA was inherently

defective by virtue of its design, was not fit for its intended purpose nor for the specific purpose

for which it was sold for installation in Ms. Riedl’s mouth; it was not of merchantable quality,

was not reasonably safe, was unreasonably dangerous and defective, all at the time it left the

possession, custody and control of John’s Dental, for reasons that include but are not limited to:

                a.       AGGA as designed, manufactured and sold was not based on valid

         scientific principles, and in an adult does not change the nasomaxillary complex in three,

         or any, dimensions, does not stimulate new bone growth, does not move the maxilla

         forward horizontally by as much or more than 10 mm, does not open a user’s airway, is in

         no way a substitute for jaw surgery;

                b.       there is no scientifically valid method of moving an adult maxilla forward

         more than a de minimis amount without jaw surgery, and there is no alternative design of

         AGGA or any of its components that could have over-ridden scientific principles of

         physiology and anatomy;




                                                 - 25 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 26 of 77 PageID #: 26




               c.      the design defect of the AGGA alleged by Ms. Riedl was not in any

       particular component part; but instead was that neither AGGA nor any appliance can

       possibly do what AGGA claims to have been designed to do;

               d.      that AGGA is unreasonably dangerous in that, rather than move the

       maxilla, it pushes the upper teeth forward and out of their proper position within the

       alveolar bone, causing the teeth to flare out, damaging the roots of the teeth and gums, and

       causing damage to and loss of alveolar bone that holds the teeth;

               e.      AGGA creates substantial risk of harm, and no product can perform the

       function that it was designed to perform;

               f.      John’s Dental failed to warn Ms. Riedl’s dentist or anyone else of the

       defects, deficiencies and dangers of AGGA as set forth in subparts a-e above; and,

               g.      At the time that John’s Dental manufactured, placed into the stream of

       commerce and sold to Dr. Pavlenko the AGGA appliance for Ms. Riedl, that appliance

       was not reasonably safe, was not minimally safe for its expected purpose, and was

       dangerous to the extent beyond which would be contemplated by the ordinary dentist or

       consumer who purchases or uses it, with the ordinary knowledge common to such dentists

       or users.

        115.    At all times relevant to the Complaint, had Ms. Riedl been warned of the defects

and deficiencies of AGGA as described above, she would not have embarked on any course of

treatment using AGGA.

        116.    At all times relevant to the Complaint, had Dr. Pavlenko been warned by any of

the defendants of the defects and deficiencies of AGGA as described above, he then, on




                                               - 26 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 27 of 77 PageID #: 27




information and belief, would not have embarked on any course of treatment of Ms. Riedl using

AGGA.

        117.   At all times relevant to the Complaint, Ms. Riedl would not by exercise of

ordinary and reasonable care have discovered the defects and deficiencies of AGGA as described

above nor perceived its danger.

        118.   By the summer of 2020, Ms. Riedl became aware that the AGGA device that had

been installed in her was causing severe and permanent injury, and she had the device removed

by another dental professional in the province of Ontario, where she was by then living.

        119.   At all times relevant to the Complaint, Dr. Galella, LVI and OrthoMatrix,

engaged in consumer-related conduct that was materially misleading in that: 1) each of them

made material misrepresentations to dentists through the course and other courses, and through

website marketing to both dentists and consumers, to the effect that AGGA was safe and

efficacious and was a reasonable and functionally effective alternative to jaw surgery that would

create more than de minimis movement of the human maxilla; 2) such material

misrepresentations were made with the knowledge and expectation that those dentists would

advertise and otherwise offer AGGA as a safe and efficacious treatment alternative to

consumers, including but not limited to consumers in the provinces of Alberta and Ontario,

Canada, including Ms. Riedl; and, 3) such material misrepresentations were made with the

knowledge and expectation that members of the general public would ask dentists for AGGA

and/or otherwise accept AGGA as a safe and efficacious treatment alternative to jaw surgery,

consumers, including but not limited to consumers in the provinces of Alberta and Ontario,

Canada including Ms. Riedl.




                                              - 27 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 28 of 77 PageID #: 28




        120.    As a result of the installation and use of the AGGA appliances, Ms. Riedl has

been caused to suffer significant and permanent injury and damage, including but not limited to:

loss of alveolar bone; chronically aching teeth; gum recession; exposure of tooth roots; pain;

unstable bite; inability to bite into solid food; difficulty chewing with attendant nerve pain; future

loss of various teeth; flaring of the teeth; misalignment of the teeth; gum recession; jaw spasms;

emotional distress; economic loss related to the cost of said worthless and harmful AGGA

treatment and the cost of attempted remediation; prolonged suffering from the conditions for

which she originally sought treatment; emotional distress; embarrassment; disfigurement; and

other injuries and damages.

        121.    Ms. Riedl at all times relevant to the Complaint acted reasonably, and nothing she

reasonably did or failed to do caused or contributed to cause her injuries.

                                           COUNT VIII:

                    Product Liability-Negligence Against Defendant Dr. Galella

        122.    Plaintiff Joanna Riedl reaffirms and realleges each of the above paragraphs of the

Complaint as if specifically affirmed and alleged herein.

        123.    Defendant Dr. Galella was negligent in that, inter alia, he:

               a.        Negligently designed the AGGA devices that were installed in Ms. Riedl,

       when he knew or should have known that AGGA devices were unproven, were neither

       safe nor efficacious, the principles upon which AGGA allegedly functioned were not

       supported by and were in contravention of medical knowledge and science, it was

       unreasonably dangerous and that it could and foreseeably would cause the type of injury

       and damage suffered by Ms. Riedl;




                                                - 28 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 29 of 77 PageID #: 29




         124.    Dr. Galella acted with reckless disregard for the safety of others, including Ms.

Riedl.

         125.    As a direct and proximate result of the negligence of Dr. Galella, and his reckless

disregard for the safety of others including Ms. Riedl, Ms. Riedl has been substantially and

permanently injured and damaged as outlined above.

         WHEREFORE, plaintiff Joanna Riedl demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant Dr. Steve Galella, D.D.S., plus

interest and costs.

                                            COUNT IX:

                                Negligence Against Defendant LVI

         126.    Plaintiff Joanna Riedl reaffirms and realleges each of the above paragraphs of the

Complaint as if specifically affirmed and alleged herein.

         127.    Defendant LVI was negligent in that, inter alia, it:

                a.      negligently taught or caused to be taught the course to Ms. Riedl’s dentist,

         informing him and others that the AGGA device was safe and efficacious when it knew or

         should have known that the device was unproven, it was neither safe nor efficacious, the

         principles upon which it allegedly functioned were not supported by and were in

         contravention of medical knowledge and science, it was unreasonably dangerous and that

         it could and foreseeably would cause the type of injury and damage suffered by Ms. Riedl;

                b.      negligently marketed AGGA to Ms. Riedl and to dentists and consumers

         throughout the world, as a product that was safe and efficacious when it knew or should

         have known that the device was unproven, it was neither safe nor efficacious, the

         principles upon which it allegedly functioned were not supported by and were in




                                                 - 29 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 30 of 77 PageID #: 30




       contravention of medical knowledge and science, it was unreasonably dangerous and that

       it could and foreseeably would cause the type of injury and damage suffered by Ms. Riedl;

       and,

                c.      failed to warn dentists to whom it taught or caused to be taught the course

       that the device was unproven, it was neither safe nor efficacious, the principles upon

       which it allegedly functioned were not supported by and were in contravention of medical

       knowledge and science, it was unreasonably dangerous and that it could and foreseeably

       would cause the type of injury and damage suffered by Ms. Riedl.

        128.     LVI acted with reckless disregard for the safety of others, including Ms. Riedl.

        129.     As a direct and proximate result of the negligence of LVI, and its reckless

disregard for the safety of others including Ms. Riedl, Ms. Riedl has been substantially and

permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff Joanna Riedl demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant LVI, plus interest and costs.

                                              COUNT X:

               Negligence Against Defendant Orthomatrix And Defendant Galella

        130.     Plaintiff Joanna Riedl reaffirms and realleges each of the above paragraphs of the

Complaint as if specifically affirmed and alleged herein.

        131.     OrthoMatrix was negligent in that, inter alia, it, either directly or by or through its

division or trade name FBI and/or OrthoLogic, produced the treatment plan for Ms. Riedl’s

dentist for the installation of an AGGA device, when it knew or should have known that the

device was unproven, it was neither safe nor efficacious, the principles upon which it allegedly

functioned were not supported by and were in contravention of medical knowledge and science,




                                                  - 30 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 31 of 77 PageID #: 31




it was unreasonably dangerous and that it could and foreseeably would cause the type of injury

and damage suffered by Ms. Riedl.

         132.    OrthoMatrix acted with reckless disregard for the safety of others, including

Riedl.

         133.    Galella was negligent in that, inter alia, he produced the treatment plan for Ms.

Riedl’s dentist for the installation of an AGGA device, when he knew or should have known that

the device was unproven, it was neither safe nor efficacious, the principles upon which it

allegedly functioned were not supported by and were in contravention of medical knowledge and

science, it was unreasonably dangerous and that it could and foreseeably would cause the type of

injury and damage suffered by Ms. Riedl.

         134.    Galella acted with reckless disregard for the safety of others, including Riedl.

         135.    As a direct and proximate result of the negligence of OrthoMatrix, and Galella

and their reckless disregard for the safety of others including Ms. Riedl, Ms. Riedl has been

substantially and permanently injured and damaged as outlined above.

         WHEREFORE, plaintiff Joanna Riedl demands Judgment in an amount of in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant Orthomatrix Corp., Inc. and

defendant Galella, plus interest and costs.

                                              COUNT XI:

            Product Liability-Breach Of Warranties Against Defendant John’s Dental

         136.    Plaintiff Joanna Riedl reaffirms and realleges each of the above paragraphs of the

Complaint as if specifically affirmed and alleged herein.

         137.    At the time that the AGGA devices that were sold to Ms. Riedl’s dentist last left

the possession, custody or control of John’s Dental, the devices were inherently defective by




                                                 - 31 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 32 of 77 PageID #: 32




virtue of its design, were not fit for their intended purpose nor for the specific purpose for which

they were sold for installation in Mr. Riedl’s mouth, were not of merchantable quality, were not

reasonably or minimally safe, and were unreasonably dangerous and defective, all at the time

each left the possession, custody and control of John’s Dental, for reasons that were described

above.

         138.   There is no alternative design of AGGA or any of its components that could have

over-ridden scientific principles of physiology and anatomy such that it would perform the

function or functions for which it was designed.

         139.   When used for the purpose for which it was intended, AGGA presents a risk of

serious and permanent injury when used as intended by the designer, manufacturer and seller.

         140.   As a result of the foregoing, John’s Dental was in breach of the implied

warranties of merchantability and fitness for a particular purpose in regard to the aforesaid

AGGA devices sold to Ms. Riedl’s dentist and installed in Ms. Riedl’s mouth.

         141.   Ms. Riedl relied on the aforementioned implied warranties in agreeing to the

installation of the AGGA devices.

         142.   As a direct and proximate result of those breaches of implied warranties,

separately and together, Ms. Riedl has been substantially and permanently injured and damaged

as outlined above.

         WHEREFORE, plaintiff Joanna Riedl demands Judgment in an amount of in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.




                                                - 32 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 33 of 77 PageID #: 33




                                              COUNT XII:

                Product Liability- Negligence Against Defendant John’s Dental

        143.    Plaintiff Joanna Riedl reaffirms and realleges each of the above paragraphs of the

Complaint as if specifically affirmed and alleged herein.

        144.    At the time the AGGA devices were sold by to John’s Dental to Ms. Riedl’s

dentist, John’s Dental knew or should have known that the devices were not reasonably safe,

were negligently designed and in a condition not reasonably contemplated by Ms. Riedl, the

ultimate user, including for the reasons that the function for which they were designed was not

possible to achieve and was in contravention of principles of physiology and anatomy, and

carried substantial risk of serious injury.

        145.    At the time the AGGA devices were sold by John’s Dental to Ms. Riedl’s dentist,

there was no alternative design available to achieve the design function of the products, as the

function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        146.    At the time the AGGA devices were sold by John’s Dental to Ms. Riedl’s dentist,

the products posed a substantial likelihood of harm to Ms. Riedl or any other user and were

unreasonably dangerous to an extent beyond that which would be contemplated by the ordinary

consumer who purchases it with the ordinary knowledge common to consumers, including

because the product’s tendency, rather than to move the maxilla, is to push the upper teeth

forward and out of their proper position within the alveolar bone, causing the teeth to flare out,

damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone that

holds the teeth, all as happened to Ms. Riedl as a result of the use of the product.




                                                 - 33 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 34 of 77 PageID #: 34




        147.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        148.    The negligent and defective design of the AGGA devices installed in Ms. Riedl’s

mouth was the sole and/or substantial cause and/or factor in bringing about her injuries or

damages.

        WHEREFORE, plaintiff Joanna Riedl demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.

                                          COUNT XIII:

                        Alberta Sale of Goods Act (“SGA”) and
        Alberta Consumer Protection Act (“CPA”) Against Defendant John’s Dental)

        149.    Plaintiff Joanna Riedl reaffirms and realleges each of the above paragraphs of the

Complaint as if specifically affirmed and alleged herein.

        150.    The Alberta Sale of Goods Act (“SGA”) and The Alberta Consumer Protection

Act (“CPA”) make unlawful any deceptive acts or practices in the conduct of any business, trade

or commerce or in the furnishing of any service in Canada.

        151.    John’s Dental has engaged in consumer-oriented conduct that is materially

misleading, in that it has, in the course of marketing AGGA to consumers (including Canadian

consumers) directly, and to dentists (including Canadian dentists) for the purpose of enticing

consumers (including Canadian consumers) to use AGGA, represented falsely that:

               a.      AGGA is a device that mechanically causes the maxilla to move forward

       over time;

               b.      that by touching and thereby stimulating a nerve in the upper palate,

       AGGA causes new bone to grow at the maxillary tuberosity (the most distal aspect of the



                                               - 34 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 35 of 77 PageID #: 35




       upper jaw) and other places, which in turn causes the maxilla to move forward, effectively

       lengthening the upper jaw;

               c.      that as the maxilla moves forward, upper teeth move with it;

               d.      that by adhering bite plates to the lower molars, the lower jaw moves

       forward as the upper jaw moves forward;

               e.      that the movement of the jaws has the effect of opening the airway, and

       moving the jaws into a position more natural for the user’s face;

               f.      is reasonably safe for installation into dental patients’ mouths; and,

               g.      can be utilized as a substitute for jaw surgery.

        152.    These false representations are material in that they go to the essence of the

function of AGGA as claimed by John’s Dental, and their falsity means that the product is

useless.

        153.    AGGA is unreasonably dangerous as designed and manufactured, and can cause

substantial and permanent damage, as set forth above.

        154.    As a direct and proximate result of the aforementioned material

misrepresentations, Ms. Riedl allowed AGGA to be installed in her mouth, and as a result

suffered serious and permanent injury as described above.

        155.    This conduct of John’s Dental has affected and will continue to affect not just Ms.

Riedl but also consumers at large within Canada who seek to reconfigure their jaws for a host of

reasons including resolving issues of insufficient airway, severe dental crowding, disfigurement

of chin or jawline or other reasons.

        156.    This conduct of John’s Dental has also affected and will continue to affect

Canadian dentists who, based on those misrepresentations, will utilize AGGA on Canadian




                                                - 35 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 36 of 77 PageID #: 36




consumers and thereby visit substantial and permanent injury on such consumers who seek to

reconfigure their jaws for a host of reasons including resolving issues of insufficient airway,

severe dental crowding, disfigurement of chin or jawline or other reasons.

        157.   John’s Dental, through its material misrepresentations, has violated SGA and

CPA, thereby causing Ms. Riedl severe and permanent injury and damage as described above.

        WHEREFORE, plaintiff Joanna Riedl demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus treble damages, attorney’s fees interest and costs.

                          PLAINTIFF NICHOLAS W. HAMILTON

        158.   Prior to August, 2019, dentist Dr. Michael K. Chung (“Dr. Chung”) of Oakton,

Virginia took a course in the use, safety and efficacy of AGGA at the campus of LVI in Las

Vegas, Nevada (“the course”).

        159.   On information and belief, Dr. Chung paid LVI for the course, and the course was

approved by LVI and taught by an LVI-approved instructor.

        160.   During the teaching of the course, the agent, servant or employee of LVI who

taught it made various representations about the safety and efficacy of AGGA, which

representations included those set forth in above and which were unproven, not supported by

medical knowledge or science, untested by any clinical trial, unsupported by peer-reviewed

literature, and which were false and materially misleading.

        161.   On information and belief, the course, which lasted approximately 2.5 days,

largely or completely comprised the extent of Dr. Chung’s training concerning AGGA and CAB.

        162.   Prior to August, 2019, Dr. Chung prescribed an AGGA device for plaintiff as

treatment primarily for a posterior open bite and TMJ issues including chronic pain.




                                               - 36 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 37 of 77 PageID #: 37




        163.   At no time did LVI ever warn Dr. Chung or Mr. Hamilton that AGGA was

unproven, was not supported by scientific or medical knowledge, was not reasonably safe, was

unreasonably dangerous, was not efficacious, and presented a risk of serious and permanent

injury to consumers.

        164.   Prior to August, 2019, Dr. Chung consulted with OrthoMatrix, through Dr.

Galella and others, in regard to whether Mr. Hamilton was an appropriate candidate for AGGA

and CAB, and for the purpose of establishing an AGGA and CAB treatment plan.

        165.   More specifically, prior to August, 2019, on information and belief, Dr. Chung

submitted a questionnaire and dental records concerning Mr. Hamilton to OrthoMatrix’s Total

Diagnostics internet portal, and thereafter and as a result, OrthoMatrix, through Dr. Galella and

others produced an AGGA/CAB treatment plan for Mr. Hamilton (“the treatment plan”) and

otherwise represented to Dr. Chung and to Mr. Hamilton that AGGA and CAB were appropriate

treatments for Mr. Hamilton.

        166.   Prior to August, 2019, Dr. Chung, on information and belief in reliance on advice

and guidance provided by OrthoMatrix, Dr. Galella, and LVI, submitted information and/or

specifications to John’s Dental concerning Mr. Hamilton and did place an order for an AGGA

appliance to be manufactured by John’s Dental for the specific use by Mr. Hamilton.

        167.   Prior to August 2019, John’s Dental did manufacture an AGGA appliance for use

by Dr. Chung for installation in Mr. Hamilton’s mouth, did place it in the stream of commerce

and did sell that appliance to Dr. Chung, who was then within the State of Virginia, and John’s

Dental knew at the time it was placed into the stream of commerce that it would be installed in a

member of the public, and specifically that Dr. Chung would install it in Mr. Hamilton.




                                               - 37 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 38 of 77 PageID #: 38




        168.    At the time of sale of the AGGA to Dr. Chung, John’s Dental impliedly warranted

and represented that the AGGA was fit, capable and suitable for the ordinary purposes for which

it was intended, that it was fit for the specific purpose for which it was sold to Dr. Chung, that it

had no design defects, that it was of merchantable quality, and that it was safe and not

unreasonably dangerous.

        169.    Mr. Hamilton reasonably relied upon the aforementioned implied warranties of

John’s Dental, as well as on its skill and judgment.

        170.    Prior to the AGGA being placed into the stream of commerce and sold to Dr.

Chung for use on Mr. Hamilton, Dr. Galella did inspect and examine photographs of that AGGA

device and of a mold of Mr. Hamilton’s teeth, and pronounced the AGGA fit to be used on Mr.

Hamilton.

        171.    At the time of sale of the AGGA to Dr. Chung, the AGGA was inherently

defective by virtue of its design, was not fit for its intended purpose nor for the specific purpose

for which it was sold for installation in Mr. Hamilton’s mouth; it was not of merchantable

quality, was not reasonably safe, was unreasonably dangerous and defective, all at the time it left

the possession, custody and control of John’s Dental, for reasons that include but are not limited

to:

               a.      AGGA as designed, manufactured and sold was not based on valid

       scientific principles, and in an adult does not change the nasomaxillary complex in three,

       or any, dimensions, does not stimulate new bone growth, does not move the maxilla

       forward horizontally by as much or more than 10 mm, does not open a user’s airway, is in

       no way a substitute for jaw surgery;




                                                - 38 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 39 of 77 PageID #: 39




              b.       there is no scientifically valid method of moving an adult maxilla forward

       more than a de minimis amount without jaw surgery, and there is no alternative design of

       AGGA or any of its components that could have over-ridden scientific principles of

       physiology and anatomy;

              c.       the design defect of the AGGA was not in any particular component part;

       but instead, was that neither AGGA nor any appliance can possibly do what AGGA claims

       to have been designed to do;

              d.       that AGGA is unreasonably dangerous in that, rather than move the

       maxilla, it pushes the upper teeth forward and out of their proper position within the

       alveolar bone, causing the teeth to flare out, damaging the roots of the teeth and gums, and

       causing damage to and loss of alveolar bone that holds the teeth;

              e.       as AGGA creates substantial risk of harm as aforesaid, and no product can

       perform the function that it was designed to perform;

              f.       John’s Dental failed to warn Mr. Hamilton’s dentist or anyone else of the

       defects, deficiencies and dangers of AGGA as set forth in subparts a-e above; and,

              g.       At the time that John’s Dental manufactured, placed into the stream of

       commerce and sold to Dr. Chung the AGGA appliance for Mr. Hamilton, that appliance

       was not reasonably safe, was not minimally safe for its expected purpose, and was

       dangerous to the extent beyond which would be contemplated by the ordinary dentist or

       consumer who purchases or uses it, with the ordinary knowledge common to such dentists

       or users.




                                               - 39 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 40 of 77 PageID #: 40




        172.    At all times relevant to the Complaint, had Mr. Hamilton been warned of the

defects and deficiencies of AGGA as described above, he would not have embarked on any

course of treatment using AGGA.

        173.    At all times relevant to the Complaint, had Dr. Chung been warned by any of the

defendants of the defects and deficiencies of AGGA as described above then, on information and

belief, he would not have embarked on any course of treatment of Mr. Hamilton using AGGA.

        174.    At all times relevant to the Complaint, Mr. Hamilton would not by exercise of

ordinary and reasonable care have discovered the defects and deficiencies of AGGA as described

above nor perceived its danger.

        175.    By early 2020, Mr. Hamilton became aware that the AGGA device that had been

installed in him was causing severe and permanent injury, and he had the device removed in

January 2020.

        176.    At all times relevant to the Complaint, Dr. Galella, LVI and OrthoMatrix,

engaged in consumer-related conduct that was materially misleading in that: 1) each of them

made material misrepresentations to dentists through the course and other courses, and through

website marketing to both dentists and consumers, to the effect that AGGA was safe and

efficacious and was a reasonable and functionally effective alternative to jaw surgery that would

create more than de minimis movement of the human maxilla; 2) such material

misrepresentations were made with the knowledge and expectation that those dentists would

advertise and otherwise offer AGGA as a safe and efficacious treatment alternative to

consumers, including but not limited to consumers in the State of Virginia, including Mr.

Hamilton; and, 3) such material misrepresentations were made with the knowledge and

expectation that members of the general public would ask dentists for AGGA and/or otherwise




                                               - 40 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 41 of 77 PageID #: 41




accept AGGA as a safe and efficacious treatment alternative to jaw surgery, consumers,

including but not limited to consumers in the State of Virginia including Mr. Hamilton.

        177.    As a result of the installation and use of the AGGA appliances, Mr. Hamilton has

been caused to suffer significant and permanent injury and damage, including but not limited to:

gum recession; pain; loose teeth; alveolar bone loss; root exposure; emotional distress; economic

loss related to the cost of said worthless and harmful AGGA treatment and the cost of attempted

remediation; prolonged suffering from the conditions for which he originally sought treatment;

embarrassment; disfigurement; and other injuries and damages.

        178.    Mr. Hamilton at all times relevant to the Complaint acted reasonably, and nothing

he reasonably did or failed to do caused or contributed to cause his aforementioned injuries.

                                           COUNT XIV:

                    Product Liability-Negligence Against Defendant Dr. Galella

        179.    Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.

        180.    Defendant Dr. Galella was negligent in that, inter alia, he:

               a.        designed the AGGA devices that were installed in plaintiff, when he knew

       or should have known that AGGA devices were unproven, were neither safe nor

       efficacious, the principles upon which AGGA allegedly functioned were not supported by

       and were in contravention of medical knowledge and science, it was unreasonably

       dangerous and that it could and foreseeably would cause the type of injury and damage

       suffered by Mr. Hamilton, all as aforesaid;

        181.    Dr. Galella acted with reckless disregard for the safety of others, including Mr.

Hamilton.




                                                - 41 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 42 of 77 PageID #: 42




        182.    As a direct and proximate result of the negligence of Dr. Galella, and his reckless

disregard for the safety of others including Mr. Hamilton, Mr. Hamilton has been substantially

and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant Dr. Steve Galella,

D.D.S., plus interest and costs.

                                            COUNT XV:

                                Negligence Against Defendant LVI

        183.    Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.

        184.    LVI was negligent in that, inter alia, it:

               a.      taught or caused to be taught the course to Mr. Hamilton’s dentist,

       informing him and others that the AGGA device was safe and efficacious when it knew or

       should have known that the device was unproven, it was neither safe nor efficacious the

       principles upon which it allegedly functioned were not supported by and were in

       contravention of medical knowledge and science, it was unreasonably dangerous and that

       it could and foreseeably would cause the type of injury and damage suffered by Mr.

       Hamilton;

               b.      marketed AGGA to Mr. Hamilton and to dentists and consumers

       throughout the world, as a product that was safe and efficacious when it knew or should

       have known that the device was unproven, it was neither safe nor efficacious, the

       principles upon which it allegedly functioned were not supported by and were in

       contravention of medical knowledge and science, it was unreasonably dangerous and that




                                                 - 42 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 43 of 77 PageID #: 43




         it could and foreseeably would cause the type of injury and damage suffered by Mr.

         Hamilton; and,

                c.        failed to warn dentists to whom it taught or caused to be taught the course

         that the device was unproven, it was neither safe nor efficacious, the principles upon

         which it allegedly functioned were not supported by and were in contravention of medical

         knowledge and science, it was unreasonably dangerous and that it could and foreseeably

         would cause the type of injury and damage suffered by Mr. Hamilton.

         185.    LVI acted with reckless disregard for the safety of others, including Mr.

Hamilton.

         186.    As a direct and proximate result of the negligence of LVI, and its reckless

disregard for the safety of others including Mr. Hamilton, Mr. Hamilton has been substantially

and permanently injured and damaged as outlined above.

         WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant LVI, plus interest and

costs.

                                            COUNT XVI:

                Negligence Against Defendant OrthoMatrix and Defendant Galella

         187.    Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.

         188.    OrthoMatrix was negligent in that, inter alia, it, either directly or by or through its

division or trade name FBI and/or OrthoLogic, negligently produced the treatment plan for Mr.

Hamilton’s dentist for the installation of an AGGA device, when it knew or should have known

that said device was unproven, it was neither safe nor efficacious, the principles upon which it




                                                  - 43 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 44 of 77 PageID #: 44




allegedly functioned were not supported by and were in contravention of medical knowledge and

science, it was unreasonably dangerous and that it could and foreseeably would cause the type of

injury and damage suffered by Mr. Hamilton;

        189.     OrthoMatrix acted with reckless disregard for the safety of others, including

plaintiff.

        190.     Galella was negligent in that, inter alia, he negligently produced the treatment

plan for Mr. Hamilton’s dentist for the installation of an AGGA device, when it knew or should

have known that said device was unproven, it was neither safe nor efficacious, the principles

upon which it allegedly functioned were not supported by and were in contravention of medical

knowledge and science, it was unreasonably dangerous and that it could and foreseeably would

cause the type of injury and damage suffered by Mr. Hamilton;

        191.     Galella acted with reckless disregard for the safety of others, including plaintiff.

        192.     As a direct and proximate result of the negligence of OrthoMatrix, and its reckless

disregard for the safety of others including Mr. Hamilton, Mr. Hamilton has been substantially

and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant Orthomatrix Corp.,

Inc., plus interest and costs.

                                           COUNT XVII:

             Product Liability-Breach of Warranties Against Defendant John’s Dental

        193.     Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.




                                                  - 44 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 45 of 77 PageID #: 45




        194.   At the time that the AGGA devices that were sold to Mr. Hamilton’s dentist last

left the possession, custody or control of John’s Dental, the devices were inherently defective by

virtue of their design, were not fit for their intended purpose nor for the specific purpose for

which they were sold for installation in Mr. Hamilton’s mouth, were not of merchantable quality,

were not reasonably or minimally safe, and were unreasonably dangerous and defective, all at the

time each left the possession, custody and control of John’s Dental, for reasons that were

described above.

        195.   There is no alternative design of AGGA or any of its components that could have

over-ridden scientific principles of physiology and anatomy such that it would perform the

function or functions for which it was designed.

        196.   When used for the purpose for which it was intended, AGGA presents a risk of

serious and permanent injury when used as intended by the designer, manufacturer and seller.

        197.   As a result of the foregoing, John’s Dental was in breach of the implied

warranties of merchantability and fitness for a particular purpose in regard to the aforesaid

AGGA devices sold to Mr. Hamilton’s dentist and installed in Mr. Hamilton’s mouth.

        198.   Mr. Hamilton relied on the implied warranties in agreeing to the installation of the

AGGA devices.

        199.   As a direct and proximate result of those breaches of implied warranties,

separately and together, Mr. Hamilton has been substantially and permanently injured and

damaged as outlined above.

        WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental

Laboratory, Inc., plus interest and costs.




                                                - 45 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 46 of 77 PageID #: 46




                                         COUNT XVIII:

               Product Liability-Strict Liability Against Defendant John’s Dental

        200.    Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.

        201.    At the time the AGGA devices were sold by to John’s Dental to Mr. Hamilton’s

dentist said devices were not reasonably safe, were defectively designed and in a condition not

reasonably contemplated by Mr. Hamilton, the ultimate user, including for the reasons that the

function for which they were designed was not possible to achieve and was in contravention of

principles of physiology and anatomy.

        202.    At the time the AGGA devices were sold by John’s Dental to Mr. Hamilton’s

dentist, there was no alternative design available to achieve the design function of the products,

as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        203.    At the time the AGGA devices were sold by John’s Dental to Mr. Hamilton’s

dentist, the products posed a substantial likelihood of harm to Mr. Hamilton or any other user

and were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,

including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Mr. Hamilton as a result of the use of the product.

        204.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.




                                                - 46 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 47 of 77 PageID #: 47




        205.   The defective design of the AGGA devices installed in Mr. Hamilton’s mouth

was the sole and/or substantial cause and/or factor in bringing about his injuries or damages.

        WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental

Laboratory, Inc., plus interest and costs.

                                             COUNT XIX:

               Product Liability- Negligence Against Defendant John’s Dental

        206.   Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.

        207.   At the time the AGGA devices were sold by to John’s Dental to Mr. Hamilton’s

dentist, John’s Dental knew or should have known that the devices were not reasonably safe,

were negligently designed and in a condition not reasonably contemplated by Mr. Hamilton, the

ultimate user, including for the reasons that the function for which they were designed was not

possible to achieve and was in contravention of principles of physiology and anatomy, and the

devices carried substantial risk of serious injury.

        208.   At the time the AGGA devices were sold by John’s Dental to Mr. Hamilton’s

dentist, there was no alternative design available to achieve the design function of the products,

as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        209.   At the time the AGGA devices were sold by John’s Dental to Mr. Hamilton’s

dentist, the products posed a substantial likelihood of harm to Mr. Hamilton or any other user

and were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,




                                                - 47 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 48 of 77 PageID #: 48




including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Mr. Hamilton as a result of the use of the product.

        210.   No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        211.   The negligent and defective design of the AGGA devices installed in Mr.

Hamilton’s mouth was the sole and/or substantial cause and/or factor in bringing about his

injuries or damages.

        WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental

Laboratory, Inc., plus interest and costs.

                                             COUNT XX:

               Virginia Consumer Protection Act § 59.1-196 (“Virginia CPA”)
                             Against Defendant John’s Dental

        212.   Plaintiff Nicholas W. Hamilton reaffirms and realleges each of the above

paragraphs of the Complaint as if specifically affirmed and alleged herein.

        213.   Virginia Consumer Protection Act § 59.1-196 (“Virginia CPA”) makes unlawful

any deceptive acts or practices in the conduct of any business, trade or commerce or in the

furnishing of any service in Virginia.

        214.   John’s Dental has engaged in consumer-oriented conduct that is materially

misleading, in that it has, in the course of marketing AGGA to consumers (including Virginia

consumers) directly, and to dentists (including Virginia dentists) for the purpose of enticing

consumers (including Virginia consumers) to use AGGA, represented falsely that:



                                                - 48 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 49 of 77 PageID #: 49




               a.      AGGA is a device that mechanically causes the maxilla to move forward

       over time;

               b.      that by touching and thereby stimulating a nerve in the upper palate,

       AGGA causes new bone to grow at the maxillary tuberosity (the most distal aspect of the

       upper jaw) and other places, which in turn causes the maxilla to move forward, effectively

       lengthening the upper jaw;

               c.      that as the maxilla moves forward, upper teeth move with it;

               d.      that by adhering bite plates to the lower molars, the lower jaw moves

       forward as the upper jaw moves forward;

               e.      that the movement of the jaws has the effect of opening the airway, and

       moving the jaws into a position more natural for the user’s face;

               f.      is reasonably safe for installation into dental patients’ mouths; and,

               g.      can be utilized as a substitute for jaw surgery.

        215.    These false representations are material in that they go to the essence of the

function of AGGA as claimed by John’s Dental, and their falsity means that the product is

useless.

        216.    AGGA is unreasonably dangerous as designed and manufactured, and can cause

substantial and permanent damage, as set forth above.

        217.    As a direct and proximate result of the aforementioned material

misrepresentations, Mr. Hamilton allowed AGGA to be installed in his mouth, and as a result

suffered serious and permanent injury as described above.

        218.    This conduct of John’s Dental has affected and will continue to affect not just Mr.

Hamilton but also consumers at large within the state of Virginia who seek to reconfigure their




                                                - 49 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 50 of 77 PageID #: 50




jaws for a host of reasons including resolving issues of insufficient airway, severe dental

crowding, disfigurement of chin or jawline or other reasons.

        219.   This conduct of John’s Dental has also affected and will continue to affect

Virginia dentists who, based on those misrepresentations, will utilize AGGA on Virginia

consumers and thereby visit substantial and permanent injury on such consumers who seek to

reconfigure their jaws for a host of reasons including resolving issues of insufficient airway,

severe dental crowding, disfigurement of chin or jawline or other reasons.

        220.   John’s Dental, through its aforementioned material misrepresentations, has

violated Virginia CPA, thereby causing Mr. Hamilton severe and permanent injury and damage

as described above.

        WHEREFORE, plaintiff Nicholas W. Hamilton demands Judgment in an amount in

excess of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental

Laboratory, Inc., plus treble damages, attorney’s fees interest and costs.

                            PLAINTIFF DAVID HORNBLOWER

        221.   Prior to April 15, 2019, Dentist Dr. Vasilios Terzis (“Dr. Terzis”) of London,

Ontario, Canada, took a course in the use, safety and efficacy of AGGA at the campus of LVI in

Las Vegas, Nevada (“the course”).

        222.   On information and belief, Dr. Terzis paid LVI for the course, and the course was

approved by LVI and taught by an LVI-approved instructor.

        223.   During the teaching of the course, the agent, servant or employee of LVI who

taught it made various representations about the safety and efficacy of AGGA, which

representations included those set forth above and which were unproven, not supported by

medical knowledge or science, untested by any clinical trial, unsupported by peer-reviewed

literature, and which were false and materially misleading.


                                                - 50 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 51 of 77 PageID #: 51




        224.    On information and belief, the course, which lasted approximately 2.5 days,

largely or completely comprised the extent of Dr. Terzis’s training concerning AGGA and CAB.

        225.   Prior to April 15, 2019, Dr. Terzis prescribed an AGGA device for Mr.

Hornblower as treatment primarily for sleep dysfunction, feeling that his tongue did not fit in his

mouth, ear congestion, grogginess in the morning, waking up startled from choking, clicking and

popping of the jaw and narrow and constricted arches.

        226.   At no time did LVI ever warn Dr. Terzis or Mr. Hornblower that AGGA was

unproven, was not supported by scientific or medical knowledge, was not reasonably safe, was

unreasonably dangerous, was not efficacious, presented a risk of serious and permanent injury to

consumers.

        227.   Prior to April 15, 2019, Dr. Terzis consulted with OrthoMatrix, through Dr.

Galella and others, in regard to whether Mr. Hornblower was an appropriate candidate for

AGGA and CAB, and for the purpose of establishing an AGGA and CAB treatment plan.

        228.   More specifically, prior to April 15, 2019, on information and belief, Dr. Terzis

submitted a questionnaire and dental records concerning Mr. Hornblower to OrthoMatrix’s Total

Diagnostics internet portal, and then Dr. Galella and OrthoMatrix produced an AGGA/CAB

treatment plan for Mr. Hornblower (“the treatment plan”) and otherwise represented to Dr.

Terzis and to Mr. Hornblower that AGGA and CAB were appropriate treatments for Mr.

Hornblower.

        229.   Prior to April 15, 2019, Dr. Terzis, on information and belief in reliance on advice

and guidance provided by OrthoMatrix, Dr. Galella, and LVI, submitted information and/or

specifications to John’s Dental concerning Mr. Hornblower and did place an order for an AGGA

appliance to be manufactured by John’s Dental for the specific use of Mr. Hornblower.




                                               - 51 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 52 of 77 PageID #: 52




        230.    Prior to April 15, 2019, John’s Dental did manufacture an AGGA appliance for

use by Dr. Terzis for installation in Mr. Hornblower’s mouth, did place it in the stream of

commerce and did sell that appliance to Dr. Terzis, who was then within the province of Ontario,

Canada, and John’s Dental knew at the time it was placed into the stream of commerce that it

would be installed in a member of the public, and specifically that Dr. Terzis would install it in

Mr. Hornblower.

        231.    At the time of sale of the AGGA to Dr. Terzis, John’s Dental impliedly warranted

and represented that the AGGA was fit, capable and suitable for the ordinary purposes for which

it was intended, that it was fit for the specific purpose for which it was sold to Dr. Terzis, that it

had no design defects, that it was of merchantable quality, and that it was safe and not

unreasonably dangerous.

        232.    Mr. Hornblower reasonably relied upon the implied warranties of John’s Dental,

as well as on its skill and judgment.

        233.    Prior to the AGGA being placed into the stream of commerce and sold to Dr.

Terzis for use on Mr. Hornblower, Dr. Galella did inspect and examine photographs of that

AGGA device and of a mold of Mr. Hornblower’s teeth, and pronounced the AGGA fit to be

used on Mr. Hornblower.

        234.    At the time of sale of the AGGA to Dr. Terzis, the AGGA was inherently

defective by virtue of its design, was not fit for its intended purpose nor for the specific purpose

for which it was sold for installation in Mr. Hornblower’s mouth, it was not of merchantable

quality, was not reasonably safe, was unreasonably dangerous and defective, all at the time it left

the possession, custody and control of John’s Dental, for reasons that include but are not limited

to:




                                                 - 52 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 53 of 77 PageID #: 53




              a.       AGGA as designed, manufactured and sold was not based on valid

       scientific principles, and in an adult does not change the nasomaxillary complex in three,

       or any, dimensions, does not stimulate new bone growth, does not move the maxilla

       forward horizontally by as much or more than 10 mm, does not open a user’s airway, is in

       no way a substitute for jaw surgery;

              b.       there is no scientifically valid method of moving an adult maxilla forward

       more than a de minimis amount without jaw surgery, and there is no alternative design of

       AGGA or any of its components that could have over-ridden scientific principles of

       physiology and anatomy;

              c.       the design defect of the AGGA alleged by Mr. Hornblower was not in any

       particular component part; but instead, was that neither AGGA nor any appliance can

       possibly do what AGGA claims to have been designed to do;

              d.       that AGGA is unreasonably dangerous in that, rather than move the

       maxilla, it pushes the upper teeth forward and out of their proper position within the

       alveolar bone, causing the teeth to flare out, damaging the roots of the teeth and gums, and

       causing damage to and loss of alveolar bone that holds the teeth;

              e.       as AGGA creates substantial risk of harm, and no product can perform the

       function that it was designed to perform;

              f.       John’s Dental failed to warn Dr. Terzis or anyone else of the defects,

       deficiencies and dangers of AGGA as set forth in subparts a-e above; and,

              g.       At the time that John’s Dental manufactured, placed into the stream of

       commerce and sold to Dr. Terzis the AGGA appliance for Mr. Hornblower, that appliance

       was not reasonably safe, was not minimally safe for its expected purpose, and was




                                               - 53 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 54 of 77 PageID #: 54




       dangerous to the extent beyond which would be contemplated by the ordinary dentist or

       consumer who purchases or uses it, with the ordinary knowledge common to such dentists

       or users.

        235.   At all times relevant to the Complaint, had Mr. Hornblower been warned of the

defects and deficiencies of AGGA as described above, he would not have embarked on any

course of treatment using AGGA.

        236.   At all times relevant to the Complaint, had Dr. Terzis been warned by any of the

defendants of the defects and deficiencies of AGGA as described above, then, on information

and belief, he would not have embarked on any course of treatment of Mr. Hornblower using

AGGA.

        237.   At all times relevant to the Complaint, Mr. Hornblower would not by exercise of

ordinary and reasonable care have discovered the defects and deficiencies of AGGA as described

above nor perceived its danger.

        238.   By February 2021, Mr. Hornblower became aware that the AGGA device that had

been installed in him was causing severe and permanent injury, and he had the device removed

on or about October 27, 2019.

        239.   At all times relevant to the Complaint, Dr. Galella, LVI and OrthoMatrix,

engaged in consumer-related conduct that was materially misleading in that: 1) each of them

made material misrepresentations to dentists through the course and other courses, and through

website marketing to both dentists and consumers, to the effect that AGGA was safe and

efficacious and was a reasonable and functionally effective alternative to jaw surgery that would

create more than de minimis movement of the human maxilla; 2) such material

misrepresentations were made with the knowledge and expectation that those dentists would




                                              - 54 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 55 of 77 PageID #: 55




advertise and otherwise offer AGGA as a safe and efficacious treatment alternative to

consumers, including but not limited to consumers in the province of Ontario, Canada, including

plaintiff; and, 3) such material misrepresentations were made with the knowledge and

expectation that members of the general public would ask dentists for AGGA and/or otherwise

accept AGGA as a safe and efficacious treatment alternative to jaw surgery, consumers,

including but not limited to consumers in the province of Ontario, Canada including Mr.

Hornblower.

        240.    As a result of the installation and use of the AGGA appliances, Mr. Hornblower

has been caused to suffer significant and permanent injury and damage, including but not limited

to: pain; nerve damage; loose teeth; alveolar bone loss; root exposure; teeth flaring; future loss of

various teeth; emotional distress; economic loss related to the cost of said worthless and harmful

AGGA treatment and the cost of attempted remediation; prolonged suffering from the conditions

for which he originally sought treatment; embarrassment; disfigurement; and other injuries and

damages.

        241.    Mr. Hornblower at all times relevant to the Complaint acted reasonably, and

nothing he reasonably did or failed to do caused or contributed to cause his injuries.

                                          COUNT XXI:
                    Product Liability-Negligence Against Defendant Dr. Galella

        242.    Plaintiff David Hornblower reaffirms and realleges each of the above paragraphs

of the Complaint as if specifically affirmed and alleged herein.

        243.    Defendant Dr. Galella was negligent in that, inter alia, he:

               a.        negligently designed the AGGA devices that were installed in plaintiff,

       when he knew or should have known that AGGA devices were unproven, were neither

       safe nor efficacious, the principles upon which AGGA allegedly functioned were not



                                                - 55 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 56 of 77 PageID #: 56




       supported by and were in contravention of medical knowledge and science, it was

       unreasonably dangerous and that it could and foreseeably would cause the type of injury

       and damage suffered by Mr. Hornblower;

               b.       failed to warn purchasers of AGGA and dentists to whom he taught the

       course and other similar courses that the device was unproven, it was neither safe nor

       efficacious, the principles upon which it allegedly functioned were not supported by and

       were in contravention of medical knowledge and science, it was unreasonably dangerous

       and that it could and foreseeably would cause the type of injury and damage suffered by

       plaintiff, all as aforesaid.

        244.    Dr. Galella acted with reckless disregard for the safety of others, including Mr.

Hornblower.

        245.    As a direct and proximate result of the negligence of Dr. Galella, and his reckless

disregard for the safety of others including Mr. Hornblower, Mr. Hornblower has been

substantially and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff David Hornblower demands Judgment in an amount in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant Dr. Steve Galella, D.D.S.,

plus interest and costs.

                                           COUNT XXII:

                                 Negligence Against Defendant LVI

        246.    Plaintiff David Hornblower reaffirms and realleges each of the above paragraphs

of the Complaint as if specifically affirmed and alleged herein.

        247.    LVI was negligent in that, inter alia, it:




                                                 - 56 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 57 of 77 PageID #: 57




               a.      negligently taught or caused to be taught the course to Mr. Hornblower’s

       dentist, informing him and others that the AGGA device was safe and efficacious when it

       knew or should have known that the device was unproven, it was neither safe nor

       efficacious, the principles upon which it allegedly functioned were not supported by and

       were in contravention of medical knowledge and science, it was unreasonably dangerous

       and that it could and foreseeably would cause the type of injury and damage suffered by

       Mr. Hornblower;

               b.      negligently marketed AGGA to Mr. Hornblower and to dentists and

       consumers throughout the world, as a product that was safe and efficacious when it knew

       or should have known that the device was unproven, it was neither safe nor efficacious,

       the principles upon which it allegedly functioned were not supported by and were in

       contravention of medical knowledge and science, it was unreasonably dangerous and that

       it could and foreseeably would cause the type of injury and damage suffered by Mr.

       Hornblower; and,

               c.      failed to warn dentists to whom it taught or caused to be taught the course

       that the device was unproven, it was neither safe nor efficacious, the principles upon

       which it allegedly functioned were not supported by and were in contravention of medical

       knowledge and science, it was unreasonably dangerous and that it could and foreseeably

       would cause the type of injury and damage suffered by Mr. Hornblower.

        248.    LVI acted with reckless disregard for the safety of others, including Mr.

Hornblower.




                                               - 57 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 58 of 77 PageID #: 58




        249.    As a direct and proximate result of the negligence of LVI, and its reckless

disregard for the safety of others including Mr. Hornblower, Mr. Hornblower has been

substantially and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff David Hornblower demands Judgment in an amount in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant LVI, plus interest and costs.

                                          COUNT XXIII:

               Negligence Against Defendant Orthomatrix And Defendant Galella

        250.    Plaintiff David Hornblower reaffirms and realleges each of the above paragraphs

of the Complaint as if specifically affirmed and alleged herein.

        251.    OrthoMatrix was negligent in that, inter alia, it, either directly or by or through its

division or trade name FBI and/or OrthoLogic negligently produced the treatment plan for Mr.

Hornblower’s dentist for the installation of an AGGA device, when it knew or should have

known that said device was unproven, it was neither safe nor efficacious, the principles upon

which it allegedly functioned were not supported by and were in contravention of medical

knowledge and science; it was unreasonably dangerous and that it could and foreseeably would

cause the type of injury and damage suffered by Mr. Hornblower.

        252.    Defendant OrthoMatrix acted with reckless disregard for the safety of others,

including Mr. Hornblower.

        253.    Galella was negligent in that, inter alia, he negligently either directly or by or

through its division or trade name FBI and/or OrthoLogic produced the treatment plan for Mr.

Hornblower’s dentist for the installation of an AGGA device, when it knew or should have

known that said device was unproven, it was neither safe nor efficacious, the principles upon

which it allegedly functioned were not supported by and were in contravention of medical




                                                 - 58 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 59 of 77 PageID #: 59




knowledge and science; it was unreasonably dangerous and that it could and foreseeably would

cause the type of injury and damage suffered by Mr. Hornblower.

        254.     Defendant Galella acted with reckless disregard for the safety of others, including

Mr. Hornblower.

        255.     As a direct and proximate result of the negligence of OrthoMatrix, and Dr. Galella

and their reckless disregard for the safety of others including Mr. Hornblower, Mr. Hornblower

has been substantially and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff David Hornblower demands Judgment in an amount in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant Orthomatrix Corp., Inc., plus

interest and costs.

                                          COUNT XXIV:

            Product Liability-Breach Of Warranties Against Defendant John’s Dental

        256.     Plaintiff David Hornblower reaffirms and realleges each of the above paragraphs

of the Complaint as if specifically affirmed and alleged herein.

        257.     At the time that the AGGA devices that were sold to Mr. Hornblower’s dentist

last left the possession, custody or control of John’s Dental, the devices were inherently defective

by virtue of its design, were not fit for their intended purpose nor for the specific purpose for

which they were sold for installation in Mr. Hornblower’s mouth, were not of merchantable

quality, were not reasonably or minimally safe, and were unreasonably dangerous and defective,

all at the time each left the possession, custody and control of John’s Dental, for reasons that

were described above.

        258.     There is no alternative design of AGGA or any of its components that could have

over-ridden scientific principles of physiology and anatomy.




                                                - 59 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 60 of 77 PageID #: 60




        259.    When used for the purpose for which it was intended, AGGA presents a risk of

serious and permanent injury when used as intended by the designer, manufacturer and seller.

        260.    As a result of the foregoing, John’s Dental was in breach of the implied

warranties of merchantability and fitness for a particular purpose in regard to the AGGA devices

sold to Mr. Hornblower’s dentist and installed in Mr. Hornblower’s mouth.

        261.    Mr. Hornblower relied on the implied warranties in agreeing to the installation of

the AGGA devices.

        262.    As a direct and proximate result of those breaches of implied warranties,

separately and together, Mr. Hornblower has been substantially and permanently injured and

damaged as outlined above.

        WHEREFORE, plaintiff David Hornblower demands Judgment in an amount in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory,

Inc., plus interest and costs.

                                          COUNT XXV:

               (Product Liability- Negligence Against Defendant John’s Dental

        263.    Plaintiff David Hornblower reaffirms and realleges each of the above paragraphs

of the Complaint as if specifically affirmed and alleged herein.

        264.    At the time the AGGA devices were sold by to John’s Dental to Mr.

Hornblower’s dentist, John’s Dental knew or should have known that the devices were not

reasonably safe, were negligently designed and in a condition not reasonably contemplated by

Mr. Hornblower, the ultimate user, including for the reasons that the function for which they

were designed was not possible to achieve and was in contravention of principles of physiology

and anatomy, and the devices carried substantial risk of serious injury.




                                               - 60 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 61 of 77 PageID #: 61




        265.    At the time the AGGA devices were sold by John’s Dental to Mr. Hornblower’s

dentist, there was no alternative design available to achieve the design function of the products,

as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        266.    At the time the AGGA device was sold by John’s Dental to Mr. Hornblower’s

dentist, the product posed a substantial likelihood of harm to Mr. Hornblower or any other user

and were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,

including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Mr. Hornblower as a result of the use of the product.

        267.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        268.    The defective design of the AGGA devices installed in Mr. Hornblower’s mouth

was the sole and/or substantial cause and/or factor in bringing about his injuries or damages.

        WHEREFORE, plaintiff David Hornblower demands Judgment in an amount in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory,

Inc., plus interest and costs.

                                         COUNT XXVI:

    Ontario Sale of Goods Act (“SGA”) and Ontario Consumer Protection Act (“CPA”)
                            Against Defendant John’s Dental)

        269.    Plaintiff David Hornblower reaffirms and realleges each of the above paragraphs

of the Complaint as if specifically affirmed and alleged herein.



                                                - 61 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 62 of 77 PageID #: 62




        270.     Ontario Sale of Goods Act (“SGA”) and Ontario Consumer Protection Act

(“CPA”) make unlawful any deceptive acts or practices in the conduct of any business, trade or

commerce or in the furnishing of any service in Canada.

        271.     John’s Dental has engaged in consumer-oriented conduct that is materially

misleading, in that said defendant has, in the course of marketing AGGA to consumers

(including Canadian consumers) directly, and to dentists (including Canadian dentists) for the

purpose of enticing consumers (including Canadian consumers) to use AGGA, represented

falsely that:

                a.      AGGA is a device that mechanically causes the maxilla to move forward

       over time;

                b.      that by touching and thereby stimulating a nerve in the upper palate,

       AGGA causes new bone to grow at the maxillary tuberosity (the most distal aspect of the

       upper jaw) and other places, which in turn causes the maxilla to move forward, effectively

       lengthening the upper jaw;

                c.      that as the maxilla moves forward, upper teeth move with it;

                d.      that by adhering bite plates to the lower molars, the lower jaw moves

       forward as the upper jaw moves forward;

                e.      that the movement of the jaws has the effect of opening the airway, and

       moving the jaws into a position more natural for the user’s face;

                f.      is reasonably safe for installation into dental patients’ mouths; and,

                g.      can be utilized as a substitute for jaw surgery.




                                                 - 62 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 63 of 77 PageID #: 63




         272.   These false representations are material in that they go to the essence of the

function of AGGA as claimed by John’s Dental, and their falsity means that the product is

useless.

         273.   AGGA is unreasonably dangerous as designed and manufactured, and can cause

substantial and permanent damage, as set forth above.

         274.   As a direct and proximate result of the material misrepresentations, Mr.

Hornblower allowed AGGA to be installed in his mouth, and as a result suffered serious and

permanent injury as described above.

         275.   This conduct of John’s Dental has affected and will continue to affect not just Mr.

Hornblower but also consumers at large within Canada who seek to reconfigure their jaws for a

host of reasons including resolving issues of insufficient airway, severe dental crowding,

disfigurement of chin or jawline or other reasons.

         276.   This conduct of John’s Dental has also affected and will continue to affect

Canadian dentists who, based on those misrepresentations, will utilize AGGA on Canadian

consumers and thereby visit substantial and permanent injury on such consumers who seek to

reconfigure their jaws for a host of reasons including resolving issues of insufficient airway,

severe dental crowding, disfigurement of chin or jawline or other reasons.

         277.   John’s Dental, through its material misrepresentations, has violated SGA and

CPA, thereby causing Mr. Hornblower severe and permanent injury and damage as described

above.

         WHEREFORE, plaintiff David Hornblower demands Judgment in an amount in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory,

Inc., plus treble damages, attorney’s fees interest and costs.




                                                - 63 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 64 of 77 PageID #: 64




                             PLAINTIFF CARLA TOMLINSON

        278.   Prior to April 24, 2019, dentist Dr. Ann-Maree Cole of Queensland, Australia,

was provided instruction by Dr. Galella in the use, safety and efficacy of AGGA. After such

instruction, but prior to April 24, 2019, on information and belief, Dr. Cole was provided further

instruction in the use, safety and efficacy of AGGA by LVI.

        279.   On information and belief, Dr. Cole paid OrthoMatrix for the instruction by Dr.

Galella, and she paid defendant LVI for LVI instruction which was approved by LVI and taught

by an LVI-approved instructor.

        280.   During the teaching of the courses, Dr. Galella and the agent, servant or employee

of LVI who taught the course for LVI, made various representations about the safety and

efficacy of AGGA, which representations included those set forth above and which were

unproven, not supported by medical knowledge or science, untested by any clinical trial,

unsupported by peer-reviewed literature, and which were false and materially misleading.

        281.   On information and belief, the courses, each of which lasted approximately 2.5

days, largely or completely comprised the extent of Dr. Cole’s training concerning AGGA and

CAB.

        282.   Prior to April 24, 2019, Ms. Tomlinson sought treatment from Dr. Cole for

obstructive sleep apnea and an underbite; Dr. Cole then prescribed an AGGA device as treatment

for those conditions/symptoms.

        283.   At no time did Dr. Galella, OrthoMatrix or LVI ever warn Dr. Cole or Ms.

Tomlinson that AGGA was unproven, was not supported by scientific or medical knowledge,

was not reasonably safe, was unreasonably dangerous, was not efficacious, and presented a risk

of serious and permanent injury to consumers.




                                                - 64 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 65 of 77 PageID #: 65




        284.   Prior to April 24, 2019, John’s Dental did manufacture an AGGA appliance for

use by Dr. Cole for installation in Ms. Tomlinson’s mouth, did place it in the stream of

commerce and did sell that appliance to Dr. Cole, who was then within Queensland, Australia,

and John’s Dental knew at the time it was placed into the stream of commerce that it would be

installed in a member of the public, and specifically that Dr. Cole would install it in Ms.

Tomlinson.

        285.   At the time of sale of the AGGA to Dr. Cole, John’s Dental impliedly warranted

and represented that the AGGA was fit, capable and suitable for the ordinary purposes for which

it was intended, that it was fit for the specific purpose for which it was sold to Dr. Cole, that it

had no design defects, that it was of merchantable quality, and that it was safe and not

unreasonably dangerous.

        286.   Ms. Tomlinson reasonably relied upon the implied warranties of John’s Dental, as

well as on its skill and judgment.

        287.   Prior to the AGGA being placed into the stream of commerce and sold to Dr. Cole

for use on Ms. Tomlinson, Dr. Galella did inspect and examine photographs of that AGGA

device and of a mold of Ms. Tomlinson’s teeth, and pronounced the AGGA fit to be used on Ms.

Tomlinson.

        288.   At the time of sale of the AGGA to Dr. Cole, the AGGA was inherently defective

by virtue of its design, was not fit for its intended purpose nor for the specific purpose for which

it was sold for installation in Ms. Tomlinson’s mouth; it was not of merchantable quality, was

not reasonably safe, was unreasonably dangerous and defective, all at the time it left the

possession, custody and control of John’s Dental, for reasons that include but are not limited to:




                                                 - 65 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 66 of 77 PageID #: 66




              a.       AGGA as designed, manufactured and sold was not based on valid

       scientific principles, and in an adult does not change the nasomaxillary complex in three,

       or any, dimensions, does not stimulate new bone growth, does not move the maxilla

       forward horizontally by as much or more than 10 mm, does not open a user’s airway, is in

       no way a substitute for jaw surgery;

              b.       there is no scientifically valid method of moving an adult maxilla forward

       more than a de minimis amount without jaw surgery, and there is no alternative design of

       AGGA or any of its components that could have over-ridden scientific principles of

       physiology and anatomy;

              c.       the design defect of the AGGA alleged by Ms. Tomlinson was not in any

       particular component part; but instead was that neither AGGA nor any appliance can

       possibly do what AGGA claims to have been designed to do;

              d.       that AGGA is unreasonably dangerous in that, rather than move the

       maxilla, it pushes the upper teeth forward and out of their proper position within the

       alveolar bone, causing the teeth to flare out, damaging the roots of the teeth and gums, and

       causing damage to and loss of alveolar bone that holds the teeth;

              e.       as AGGA creates substantial risk of harm, and no product can perform the

       function that it was designed to perform;

              f.       John’s Dental failed to warn Dr. Cole or anyone else of the defects,

       deficiencies and dangers of AGGA as set forth in subparts a-e above; and,

              g.       At the time that John’s Dental manufactured, placed into the stream of

       commerce and sold to Dr. Cole the AGGA appliance for Ms. Tomlinson, that appliance

       was not reasonably safe, was not minimally safe for its expected purpose, and was




                                               - 66 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 67 of 77 PageID #: 67




       dangerous to the extent beyond which would be contemplated by the ordinary dentist or

       consumer who purchases or uses it, with the ordinary knowledge common to such dentists

       or users.

        289.   At all times relevant to the Complaint, had Ms. Tomlinson been warned of the

defects and deficiencies of AGGA as described above, she would not have embarked on any

course of treatment using AGGA.

        290.   At all times relevant to the Complaint, had Dr. Cole been warned by any of the

defendants of the defects and deficiencies of AGGA as described above on information and

belief, she would not have embarked on any course of treatment of Ms. Tomlinson using AGGA.

        291.   At all times relevant to the Complaint, Ms. Tomlinson would not by exercise of

ordinary and reasonable care have discovered the defects and deficiencies of AGGA as described

above nor perceived its danger.

        292.   By summer of 2020, Ms. Tomlinson became aware that the AGGA device that

had been installed in her was causing severe and permanent injury, and she had the device

removed by another dental professional.

        293.   At all times relevant to the Complaint, Dr. Galella, LVI and OrthoMatrix,

engaged in consumer-related conduct that was materially misleading in that: 1) each of them

made material misrepresentations to dentists through the course and other courses, and through

website marketing to both dentists and consumers, to the effect that AGGA was safe and

efficacious and was a reasonable and functionally effective alternative to jaw surgery that would

create more than de minimis movement of the human maxilla; 2) such material

misrepresentations were made with the knowledge and expectation that those dentists would

advertise and otherwise offer AGGA as a safe and efficacious treatment alternative to




                                              - 67 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 68 of 77 PageID #: 68




consumers, including but not limited to consumers in Queensland, Australia, including Ms.

Tomlinson; and, 3) such material misrepresentations were made with the knowledge and

expectation that members of the general public would ask dentists for AGGA and/or otherwise

accept AGGA as a safe and efficacious treatment alternative to jaw surgery, consumers,

including but not limited to consumers in Queensland, Australia including Ms. Tomlinson.

        294.    As a result of the installation and use of the AGGA appliances, Ms. Tomlinson

has been caused to suffer significant and permanent injury and damage, including but not limited

to: loss of alveolar bone; chronically aching teeth; gum recession; worsened occlusion;

economic loss related to the cost of said worthless and harmful AGGA treatment and the cost of

attempted remediation; prolonged suffering from the conditions for which she originally sought

treatment; embarrassment; disfigurement; and other injuries and damages.

        295.    Ms. Tomlinson at all times relevant to the Complaint acted reasonably, and

nothing she reasonably did or failed to do caused or contributed to cause her injuries.

                                         COUNT XXVII:
                    Product Liability-Negligence Against Defendant Dr. Galella

        296.    Plaintiff Carla Tomlinson reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        297.    Dr. Galella was negligent in that, inter alia, he:

               a.        negligently designed the AGGA devices that were installed in Ms.

       Tomlinson, when he knew or should have known that AGGA devices were unproven,

       were neither safe nor efficacious, the principles upon which AGGA allegedly functioned

       were not supported by and were in contravention of medical knowledge and science, it

       was unreasonably dangerous and that it could and foreseeably would cause the type of

       injury and damage suffered by Ms. Tomlinson;



                                                 - 68 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 69 of 77 PageID #: 69




        298.    Dr. Galella acted with reckless disregard for the safety of others, including Ms.

Tomlinson.

        299.    As a direct and proximate result of the negligence of Dr. Galella, and his reckless

disregard for the safety of others including Ms. Tomlinson, Ms. Tomlinson has been

substantially and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff Carla Tomlinson demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant Dr. Steve Galella, D.D.S., plus

interest and costs.

                                        COUNT XXVIII:
                                Negligence Against Defendant LVI

        300.    Plaintiff Carla Tomlinson reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        301.    LVI was negligent in that, inter alia, it:

               a.      negligently taught or caused to be taught the course to Ms. Tomlinson’s

       dentist, informing her and others that the AGGA device was safe and efficacious when it

       knew or should have known that the device was unproven, it was neither safe nor

       efficacious, the principles upon which it allegedly functioned were not supported by and

       were in contravention of medical knowledge and science, it was unreasonably dangerous

       and that it could and foreseeably would cause the type of injury and damage suffered by

       Ms. Tomlinson;

               b.      negligently marketed AGGA to Ms. Tomlinson and to dentists and

       consumers throughout the world, as a product that was safe and efficacious when it knew

       or should have known that the device was unproven, it was neither safe nor efficacious,

       the principles upon which it allegedly functioned were not supported by and were in



                                                 - 69 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 70 of 77 PageID #: 70




       contravention of medical knowledge and science, it was unreasonably dangerous and that

       it could and foreseeably would cause the type of injury and damage suffered by Ms.

       Tomlinson;

                c.      negligently failed to warn dentists to whom it taught or caused to be taught

       the course that the device was unproven, it was neither safe nor efficacious, the principles

       upon which it allegedly functioned were not supported by and were in contravention of

       medical knowledge and science, it was unreasonably dangerous and that it could and

       foreseeably would cause the type of injury and damage suffered by Ms. Tomlinson; and,

        302.     LVI acted with reckless disregard for the safety of others, including Ms.

Tomlinson.

        303.     As a direct and proximate result of the negligence of LVI, and its reckless

disregard for the safety of others including Ms. Tomlinson, Ms. Tomlinson has been

substantially and permanently injured and damaged as outlined above.

        WHEREFORE, plaintiff Carla Tomlinson demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant LVI, plus interest and costs.

                                          COUNT XXIX:

            Product Liability-Breach of Warranties Against Defendant John’s Dental

        304.     Plaintiff Carla Tomlinson reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        305.     At the time that the AGGA devices that were sold to Ms. Tomlinson’s dentist last

left the possession, custody or control of John’s Dental, the devices were inherently defective by

virtue of its design, were not fit for their intended purpose nor for the specific purpose for which

they were sold for installation in Ms. Tomlinson’s mouth, were not of merchantable quality,

were not reasonably or minimally safe, and were unreasonably dangerous and defective, all at the



                                                - 70 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 71 of 77 PageID #: 71




time each left the possession, custody and control of John’s Dental, for reasons that were

described above.

        306.    There is no alternative design of AGGA or any of its components that could have

over-ridden scientific principles of physiology and anatomy.

        307.    When used for the purpose for which it was intended, AGGA and presents a risk

of serious and permanent injury when used as intended by the designer, manufacturer and seller.

        308.    As a result of the foregoing, John’s Dental was in breach of the implied

warranties of merchantability and fitness for a particular purpose in regard to the aforesaid

AGGA devices sold to Ms. Tomlinson’s dentist and installed in Ms. Tomlinson’s mouth.

        309.    Ms. Tomlinson relied on the implied warranties in agreeing to the installation of

the AGGA devices.

        310.    As a direct and proximate result of those breaches of implied warranties,

separately and together, Ms. Tomlinson has been substantially and permanently injured and

damaged as outlined above.

        WHEREFORE, plaintiff Carla Tomlinson demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.

                                          COUNT XXX:

               Product Liability-Strict Liability Against Defendant John’s Dental

        311.    Plaintiff Carla Tomlinson reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        312.    At the time the AGGA devices were sold by to John’s Dental to Ms. Tomlinson’s

dentist, the devices were not reasonably safe, were defectively designed and in a condition not




                                               - 71 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 72 of 77 PageID #: 72




reasonably contemplated by Ms. Tomlinson, the ultimate user, including for the reasons that the

function for which they were designed was not possible to achieve and was in contravention of

principles of physiology and anatomy.

        313.    At the time the AGGA devices were sold by John’s Dental to Ms. Tomlinson’s

dentist, there was no alternative design available to achieve the design function of the products,

as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        314.    At the time the AGGA devices were sold by John’s Dental to Ms. Tomlinson’s

dentist, the products posed a substantial likelihood of harm to Ms. Tomlinson or any other user

and were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,

including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Ms. Tomlinson as a result of the use of the product.

        315.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        316.    The defective design of the AGGA devices installed in Ms. Tomlinson’s mouth

was the sole and/or substantial cause and/or factor in bringing about her injuries or damages.

        WHEREFORE, plaintiff Carla Tomlinson demands Judgment in an amount of in excess

of One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory,

Inc., plus interest and costs.




                                                - 72 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 73 of 77 PageID #: 73




                                          COUNT XXXI:

               Product Liability- Negligence Against Defendant John’s Dental

        317.   Plaintiff Carla Tomlinson reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        318.   At the time the AGGA devices were sold by to John’s Dental to Ms. Tomlinson’s

dentist, John’s Dental knew or should have known that the devices were not reasonably safe,

were negligently designed and in a condition not reasonably contemplated by Ms. Tomlinson,

the ultimate user, including for the reasons that the function for which they were designed was

not possible to achieve and was in contravention of principles of physiology and anatomy, and

the devices carried substantial risk of serious injury.

        319.   At the time the AGGA devices were sold by John’s Dental to Ms. Tomlinson’s

dentist, there was no alternative design available to achieve the design function of the products,

as the function of the products -mechanically causing more than a de minimis movement of the

maxilla- is not scientifically possible without jaw surgery.

        320.   At the time the AGGA devices were sold by John’s Dental to Ms. Tomlinson’s

dentist, the products posed a substantial likelihood of harm to Ms. Tomlinson or any other user

and were unreasonably dangerous to an extent beyond that which would be contemplated by the

ordinary consumer who purchases it with the ordinary knowledge common to consumers,

including because the product’s tendency, rather than to move the maxilla, is to push the upper

teeth forward and out of their proper position within the alveolar bone, causing the teeth to flare

out, damaging the roots of the teeth and gums, and causing damage to and loss of alveolar bone

that holds the teeth, all as happened to Ms. Tomlinson as a result of the use of the product.




                                                 - 73 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 74 of 77 PageID #: 74




        321.    No reasonable person who knew the risk of harm of using AGGA at the time of

manufacture would conclude that the benefit of the product outweighed the risk to users.

        322.    The negligent and defective design of the AGGA devices installed in Ms.

Tomlinson’s mouth was the sole and/or substantial cause and/or factor in bringing about her

injuries or damages.

        WHEREFORE, plaintiff Carla Tomlinson demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus interest and costs.

                                        COUNT XXXII:

             Australian Consumer Law (“ACL”) Against Defendant John’s Dental

        323.    Plaintiff Carla Tomlinson reaffirms and realleges each of the above paragraphs of

the Complaint as if specifically affirmed and alleged herein.

        324.    Australian Consumer Law (“ACL”) makes unlawful any deceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

Australia.

        325.    John’s Dental has engaged in consumer-oriented conduct that is materially

misleading, in that it has, in the course of marketing AGGA to consumers (including Australian

consumers) directly, and to dentists (including Australian dentists) for the purpose of enticing

consumers (including Australian consumers) to use AGGA, represented falsely that:

               a.      AGGA is a device that mechanically causes the maxilla to move forward

       over time;

               b.      that by touching and thereby stimulating a nerve in the upper palate,

       AGGA causes new bone to grow at the maxillary tuberosity (the most distal aspect of the




                                               - 74 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 75 of 77 PageID #: 75




       upper jaw) and other places, which in turn causes the maxilla to move forward, effectively

       lengthening the upper jaw;

               c.      that as the maxilla moves forward, upper teeth move with it;

               d.      that by adhering bite plates to the lower molars, the lower jaw moves

       forward as the upper jaw moves forward;

               e.      that the movement of the jaws has the effect of opening the airway, and

       moving the jaws into a position more natural for the user’s face;

               f.      is reasonably safe for installation into dental patients’ mouths; and,

               g.      can be utilized as a substitute for jaw surgery.

        326.    These false representations are material in that they go to the essence of the

function of AGGA as claimed by John’s Dental, and their falsity means that the product is

useless.

        327.    AGGA is unreasonably dangerous as designed and manufactured, and can cause

substantial and permanent damage, as set forth above.

        328.    As a direct and proximate result of the material misrepresentations, Ms.

Tomlinson allowed AGGA to be installed in her mouth, and as a result suffered serious and

permanent injury as described above.

        329.    This conduct of John’s Dental has affected and will continue to affect not just Ms.

Tomlinson but also consumers at large within Australia who seek to reconfigure their jaws for a

host of reasons including resolving issues of insufficient airway, severe dental crowding,

disfigurement of chin or jawline or other reasons.

        330.    This conduct of John’s Dental has also affected and will continue to affect

Australian dentists who, based on those misrepresentations, will utilize AGGA on Australian




                                                - 75 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 76 of 77 PageID #: 76




consumers and thereby visit substantial and permanent injury on such consumers who seek to

reconfigure their jaws for a host of reasons including resolving issues of insufficient airway,

severe dental crowding, disfigurement of chin or jawline or other reasons.

        331.   John’s Dental, through its material misrepresentations, has violated ACL, thereby

causing Ms. Tomlinson severe and permanent injury and damage as described above.

        WHEREFORE, plaintiff Carla Tomlinson demands Judgment in an amount in excess of

One Hundred Thousand Dollars ($100,000.00) against defendant John’s Dental Laboratory, Inc.,

plus treble damages, attorney’s fees interest and costs.

                                    JURY TRIAL DEMAND

        Plaintiffs hereby demand a trial by jury on all Counts so triable.

        WHEREFORE, Plaintiffs pray for judgment against Defendants, jointly and severally,

as follows:

        1.     For compensatory damages in excess of $100,000.00;

        2.     For punitive damages in an amount to be proven at trial;

        3.     For attorney’s fees and costs of suit incurred herein;

        4.     For pre-judgment and post-judgment interest as allowed by law; and

        5.     For such other and further relief as is appropriate under the circumstances.

                                              Respectfully submitted,



                                              s/Alan C. Milstein
                                              Alan C. Milstein, Esquire
                                              SHERMAN, SILVERSTEIN, KOHL,
                                               ROSE & PODOLSKY, P.A.
                                              308 Harper Drive, Suite 200
                                              Moorestown, NJ 08057
                                              Telephone: 856-662-0700
                                              Facsimile: 856-488-4744
                                              Email: amilstein@shermansilverstein.com


                                                - 76 -
2812771.1
Case 2:21-cv-00319-JRS-MG Document 1 Filed 08/17/21 Page 77 of 77 PageID #: 77




                                       Scott Charnas, Esquire (Admission Pending)
                                       CHARNAS LAW FIRM, P.C.
                                       455 East 51st Street
                                       New York, NY 10022
                                       Tel: 212-980-6800
                                       Email: scharnas@charnaslawfirm.com
                                       Attorneys for Plaintiffs
Dated:      Tuesday, August 17, 2021




                                        - 77 -
2812771.1
